Exhibit 10.1

Execution Version

 

ASSET PURCHASE AGREEMENT

between

SOTAWALL INC.

and

WPP ACQUISITION CORPORATION

and

JUAN A. SPECK

dated as of

December 14, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I Definitions

     1   

Article II Purchase and Sale

     10   

Section 2.01

  Purchase and Sale of Assets      10   

Section 2.02

  Excluded Assets      12   

Section 2.03

  Assumed Liabilities      12   

Section 2.04

  Excluded Liabilities      12   

Section 2.05

  Purchase Price      14   

Section 2.06

  Purchase Price Adjustment      15   

Section 2.07

  Payment of Purchase Price Adjustments      16   

Section 2.08

  Allocation of Purchase Price      17   

Section 2.09

  Third-party Consents      17   

Article III Closing

     17   

Section 3.01

  Closing      17   

Section 3.02

  Closing Deliverables      18   

Article IV Representations and Warranties of Vendor

     20   

Section 4.01

  Corporate Status and Extra-provincial Registrations of the Vendor      20   

Section 4.02

  Authority of Vendor Parties      20   

Section 4.03

  No Conflicts; Consents      20   

Section 4.04

  Financial Statements      21   

Section 4.05

  Undisclosed Liabilities      21   

Section 4.06

  Absence of Certain Changes, Events and Conditions      22   

Section 4.07

  Material Contracts      23   

Section 4.08

  Title to Purchased Assets      25   

Section 4.09

  Condition and Sufficiency of Assets      25   

Section 4.10

  Real Property      25   

Section 4.11

  Intellectual Property      26   

Section 4.12

  Inventory      28   

Section 4.13

  Accounts Receivable; Related Party Receivables and Related Party Payables     
28   

Section 4.14

  Customers and Suppliers      28   

Section 4.15

  Insurance      29   

Section 4.16

  Legal Proceedings; Governmental Orders      29   

Section 4.17

  Compliance With Laws; Permits      30   

Section 4.18

  Environmental Matters      30   

Section 4.19

  Benefit Plans      31   

Section 4.20

  Employment Matters      32   

Section 4.21

  Taxes      34   

Section 4.22

  Absence of Certain Business Practices      34   

Section 4.23

  Product Warranties      35   

Section 4.24

  Brokers      35   

Article V Representations and Warranties of Purchaser

     35   

Section 5.01

  Corporate Status of Purchaser      35   

Section 5.02

  Authority of Purchaser      35   

Section 5.03

  No Conflicts; Consents      36   

Section 5.04

  Brokers      36   



--------------------------------------------------------------------------------

Section 5.05

  Legal Proceedings      36   

Section 5.06

  HST/GST      36   

Article VI Covenants

     36   

Section 6.01

  Employees and Employee Benefits      36   

Section 6.02

  Confidentiality      37   

Section 6.03

  Personal Information Privacy      38   

Section 6.04

  Non-competition; Non-solicitation      38   

Section 6.05

  Consents      39   

Section 6.06

  Books and Records      40   

Section 6.07

  Post-Closing Insurance      40   

Section 6.08

  Use of Name and other Marks      40   

Section 6.09

  Public Announcements      41   

Section 6.10

  Bulk Sales      41   

Section 6.11

  Receivables      42   

Section 6.12

  Tax Matters      42   

Section 6.13

  Payroll Transition Services      43   

Section 6.14

  Further Assurances      43   

Article VII Indemnification

     44   

Section 7.01

  Survival      44   

Section 7.02

  Indemnification By the Vendor Parties      44   

Section 7.03

  Indemnification By the Purchaser      45   

Section 7.04

  Certain Limitations      45   

Section 7.05

  Indemnification Procedures      46   

Section 7.06

  Payments      48   

Section 7.07

  Tax Treatment of Indemnification Payments      48   

Section 7.08

  Effect of Investigation      48   

Section 7.09

  Exclusive Remedies      49   

Section 7.10

  One Recovery      49   

Section 7.11

  Duty to Mitigate      49   

Article VIII Miscellaneous

     49   

Section 8.01

  Expenses      49   

Section 8.02

  Notices      49   

Section 8.03

  Interpretation      50   

Section 8.04

  Headings      51   

Section 8.05

  Severability      51   

Section 8.06

  Entire Agreement      51   

Section 8.07

  Successors and Assigns      51   

Section 8.08

  No Third-party Beneficiaries      51   

Section 8.09

  Amendment and Modification; Waiver      51   

Section 8.10

  Governing Law; Forum; Choice of Language      52   

Section 8.11

  Specific Performance      52   

Section 8.12

  Counterparts      52   

 

ii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of December 14, 2016
is entered into between Sotawall Inc., an Ontario corporation (the “Vendor”),
Juan A. Speck (the “Principal” and, together with the Vendor, the “Vendor
Parties”) and WPP Acquisition Corporation, an Ontario corporation (the
“Purchaser”).

RECITALS

WHEREAS, the Vendor is engaged in the business of designing, manufacturing and
installing high performance, modular, pre-glazed curtainwall systems in North
America (the “Business”); and

WHEREAS, the Vendor wishes to sell and assign to the Purchaser, and the
Purchaser wishes to purchase and assume from the Vendor, substantially all the
assets, and certain specified liabilities, of the Business, subject to the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

The following terms have the meanings specified or referred to in this
Article I:

“Accounts Receivable” has the meaning set forth in Section 2.01(a).

“Action” means any claim, action, application, cause of action, complaint,
demand, lawsuit, arbitration, inquiry, audit, lien, notice of assessment, notice
of reassessment, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
investigative, regulatory or otherwise, whether at law or in equity.

“Adjustment Report” has the meaning set forth in Section 2.06(d).

“Affiliate” when used to indicate a relationship with a specified Person, means
a Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such specified
Person and a Person shall be deemed to be controlled by another Person if
controlled in any manner whatsoever that results in control in fact by that
other Person (or that other Person and any Person or Persons with whom that
other Person is acting jointly or in concert), whether directly or indirectly.
For the purposes of this definition, “control”, when used with respect to any
specified Person, means the power to direct the management and policies of that
Person directly or indirectly, whether through ownership of securities, by
trust, by contract or otherwise; and the term “controlled” has a corresponding
meaning; provided that, in any event, any Person that owns directly, indirectly
or beneficially 50% or more of the securities having voting power for the
election of directors or other governing body of a corporation or 50% or more of
the partnership interests or other ownership interests of any other Person will
be deemed to control that Person.

“Affiliate Owned Real Property” has the meaning set forth in Section 4.10(a).

“Agreement” has the meaning set forth in the preamble.

“Allocation Schedule” has the meaning set forth in Section 2.08.

 

1



--------------------------------------------------------------------------------

“Assigned Contracts” has the meaning set forth in Section 2.01(c).

“Assignment and Assumption Agreement” has the meaning set forth in Section
3.02(a)(iii).

“Assignment and Assumption of Lease” has the meaning set forth in Section
3.02(a)(v).

“Assumed Liabilities” has the meaning set forth in Section 2.03.

“Balance Sheet” has the meaning set forth in the definition of “Financial
Statements” in this Article I.

“Balance Sheet Date” has the meaning set forth in the definition of “Financial
Statements” in this Article I.

“Base Purchase Price” has the meaning set forth in Section 2.05(a)(i).

“Basket” has the meaning set forth in Section 7.04(a).

“Benefit Plan” means all the employee benefit, bonus, deferred compensation,
incentive compensation, share purchase, share appreciation, share option,
hospitalization, health, welfare, medical, dental, disability, life insurance,
change of control, pension, retirement, savings and similar plans, agreements,
programs, policies, practices, and arrangements (whether oral or written, formal
or informal, funded or unfunded, insured or self-insured) relating to any
employees or former employees of the Vendor maintained, sponsored or funded by
the Vendor, other than benefit plans established pursuant to statute including
the Canada Pension Plan, Québec Pension Plan and plans administered under
applicable provincial health tax, workers’ compensation, workplace health and
safety and employment insurance legislation.

“Bill of Sale and General Conveyance” has the meaning set forth in Section
3.02(a)(ii).

“Books and Records” has the meaning set forth in Section 2.01(l).

“Business” has the meaning set forth in the recitals.

“Business Day” means any day except Saturday, Sunday or any other day on which
banks located in the City of Toronto are authorized or required by Law to be
closed for business.

“Business Name” means a business or trade name used by the Vendor in connection
with or normally associated with the Business (whether or not the Vendor was
entitled to use such names by virtue of a registration or a licence or other
agreement).

“Cap” has the meaning set forth in Section 7.04(a).

“Closing” has the meaning set forth in Section 3.01.

“Closing Date” has the meaning set forth in Section 3.01.

“Closing Time” means 8:00 a.m. (Toronto time) on the Closing Date or such other
time on the Closing Date as the parties agree in writing that the Closing shall
take place.

“Closing Working Capital” has the meaning set forth in Section 2.06(a).

“Closing Working Capital Statement” has the meaning set forth in Section
2.06(a).

 

2



--------------------------------------------------------------------------------

“Collective Agreement” means any collective agreement, letter of understanding,
letter of intent, voluntary recognition agreement, Contract or other legally
binding commitment with any trade union, association that may qualify as a trade
union, council of trade unions, employee bargaining agent or affiliated
bargaining agent, which would impose any obligations upon the Vendor in respect
of the Employees.

“Contingent Worker” means all Persons employed or retained by a contractor,
subcontractor, employment agency or other third party that provide temporary
work on the Vendor’s premises.

“Contracts” means all contracts, leases, deeds, mortgages, licences,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

“Current Assets” means the current assets of the Business included in the line
items set forth in Section 2.06(a) of the Disclosure Schedules and only to the
extent acquired under the terms of this Agreement.

“Current Liabilities” means the current liabilities of the Business included in
the line items set forth in Section 2.06(a) of the Disclosure Schedules and only
to the extent assumed under the terms of this Agreement.

“Customer Supplied Materials” means architectural glass and related curtainwall
materials that are owned by a customer of the Business and in the possession or
control of the Vendor for the purposes of carrying out a Project for such
customer.

“Direct Claim” has the meaning set forth in Section 7.05(c).

“Disclosure Schedules” means the schedules attached to this Agreement delivered
by the Vendor Parties concurrently with the execution and delivery of this
Agreement.

“Disposal” means any disposal by any means, including dumping, incineration,
spraying, pumping, injecting, depositing or burying.

“Dispute Notice” has the meaning set forth in Section 2.06(c).

“Dollars” or “$” means the lawful currency of Canada.

“Employee” means all individuals currently employed by the Vendor.

“Employment Laws” means all Laws relating to employment and labour, including
those relating to wages, hours of work, employment or labour standards, labour
or industrial relations, human rights, pay equity, workers’ compensation,
workplace safety and insurance, and Occupational Health and Safety Acts.

“Encumbrance” means any mortgage, charge, pledge, hypothec, security interest,
assignment, lien (statutory or otherwise), easement, title retention agreement
or arrangement, conditional sale, deemed or statutory trust, restrictive
covenant or other encumbrance of any nature.

“Environment” means the air, surface water, ground water, body of water, any
land (including surface land and sub-surface strata), soil or underground space,
all living organisms and the interacting natural systems that include components
of the air, land, water, and inorganic matters and living organisms, and the
environment or natural environment as defined in any Environmental Law, and
“Environmental” shall have a corresponding meaning.

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement

 

3



--------------------------------------------------------------------------------

proceedings, investigations, cleanup, governmental response, removal or
remediation, natural resources damages, property damages, personal injuries,
medical monitoring, penalties, contribution, indemnification and injunctive
relief) arising out of, based on or resulting from: (a) the presence, release
of, or exposure to, any Hazardous Substance; or (b) any actual or alleged
non-compliance with any Environmental Law or term or condition of any
Environmental Permit.

“Environmental Law” means any all Laws relating to the protection of the
Environment including those relating to the storage, generation, use, handling,
manufacture, processing, transportation, import, export, treatment, Release or
Disposal of any Hazardous Substance.

“Environmental Notice” means any written directive, investigation, proceeding,
letter or other written communication from any Governmental Authority relating
to non-compliance or potential non-compliance with or breach of or potential
breach of any Environmental Law or Environmental Permit.

“Environmental Permit” means any Permit required under or issued, granted,
given, authorized by or made under any Environmental Law.

“Escrow Account” has the meaning set forth in Section 2.05(c)(ii).

“Escrow Agent” means the entity designated to serve as escrow agent under the
Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement among the Purchaser, the Vendor
Parties and the Escrow Agent, to be executed and delivered at the Closing in the
form agreed to by the parties.

“Escrow Amount” means the sum of $12,600,000 to be deposited with the Escrow
Agent and held in escrow in accordance with the Escrow Agreement.

“Estimated Closing Working Capital” has the meaning set forth in Section
2.05(b).

“Estimated Purchase Price” has the meaning set forth in Section 2.05(b).

“Excluded Assets” has the meaning set forth in Section 2.02.

“Excluded Contracts” has the meaning set forth in Section 2.02(c).

“Excluded Liabilities” has the meaning set forth in Section 2.04.

“Financial Statements” means collectively the reviewed, unconsolidated financial
statements of the Vendor for the twelve (12) month periods ending on
December 31, 2015 and December 31, 2014, inclusive (the most recent of which is
herein the “Balance Sheet Date”), each consisting of a balance sheet (the most
recent of which is herein the “Balance Sheet”), statement of earnings (loss) and
retained earnings, statement of cash flows and the related notes thereto.

“GAAP” means generally accepted accounting principles in effect from time to
time, including the accounting recommendations as set forth in the CPA Canada
Handbook – Accounting for an entity that prepares its financial statements in
accordance with Accounting Standards for Private Enterprises, at the relevant
time, applied on a consistent basis.

“Governmental Authority” means: (a) any court, tribunal, judicial body or
arbitral body or arbitrator; (b) any domestic or foreign government or
supranational body or authority whether multinational, national, federal,
provincial, territorial, state, municipal or local and any

 

4



--------------------------------------------------------------------------------

governmental agency, governmental authority, governmental body, governmental
bureau, governmental department, governmental tribunal or governmental
commission of any kind whatsoever; (c) any subdivision or authority of any of
the foregoing; (d) any quasi-governmental or private body or public body
exercising any regulatory, administrative, expropriation or taxing authority
under or for the account of the foregoing; and (e) any public utility authority.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, award, decision, sanction or ruling entered by or
with any Governmental Authority.

“Hazardous Substance” means, collectively, petroleum, any petroleum product, any
radioactive material (including radon gas), explosive or flammable materials,
asbestos in any form, urea-formaldehyde foam insulation, and polychlorinated
biphenyls, any pollutant, contaminant, waste, hazardous substance, hazardous
material, hazardous waste, toxic substance, dangerous substance, dangerous good,
restricted hazardous waste, toxic substance or a source of contamination, as
defined or identified in any Environmental Law.

“HST/GST” means all taxes levied under the HST/GST Act.

“HST/GST Act” means Part IX of the Excise Tax Act (Canada) and the regulations
thereunder, as amended from time to time.

“Indemnified Party” has the meaning set forth in Section 7.05.

“Indemnifying Party” has the meaning set forth in Section 7.05.

“Insurance Policies” has the meaning set forth in Section 4.15.

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, under the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, brand names, logos, trade dress, design rights and other similar
designations of source, sponsorship, association or origin, together with the
goodwill connected with the use of and symbolized by, and all registrations,
applications and renewals for, any of the foregoing; (b) business names,
corporate names; (c) internet domain names, whether or not trademarks,
registered in any top-level domain by any authorized private registrar or
Governmental Authority, web addresses, web pages, websites and related content,
accounts with Twitter, Facebook and other social media companies and the content
found thereon and related thereto, and URLs; (d) works of authorship,
expressions, designs and design registrations, whether or not copyrightable,
including copyrights, author, performer and moral rights, and all registrations,
applications for registration and renewals of such copyrights; (e) industrial
designs and applications for registration of industrial designs and industrial
design rights, design patents and industrial design registrations;
(f) inventions, discoveries, trade secrets, business and technical information
and know-how, databases, data collections and other confidential and proprietary
information and all rights therein; (g) patents (including all patent
registrations, reissues, divisional applications or analogous rights,
continuations and continuations-in-part, re-examinations, renewals,
substitutions and extensions thereof), patent applications, and other patent
rights and any other Governmental Authority issued indicia of invention
ownership (including inventor’s certificates and patent utility models); (h)
Software; (i) integrated circuit topographies and mask works; (j) royalties,
fees, income, payments and other proceeds now or hereafter due or payable with
respect to any and all of the foregoing; and (k) all rights to any Actions of
any nature available to or being pursued by the Vendor Parties to the extent
related

 

5



--------------------------------------------------------------------------------

to the foregoing, whether accruing before, on or after the date hereof,
including all rights to and claims for damages, accounting, restitution and
injunctive relief for infringement, dilution, misappropriation, violation,
misuse, breach or default, with the right but no obligation to sue for such
legal and equitable relief, and to collect, or otherwise recover, any such
damages and accounting.

“Independent Auditor” means BDO Canada, LLP.

“Interim Balance Sheet” has the meaning set forth in the definition of “Interim
Financial Statements” in this Article I.

“Interim Balance Sheet Date” has the meaning set forth in the definition of
“Interim Financial Statements” in this Article I.

“Interim Financial Statements” means the unaudited, unconsolidated interim
financial statements of the Vendor for the nine (9) month period ended
September 30, 2016 (the “Interim Balance Sheet Date”), consisting of a balance
sheet (the “Interim Balance Sheet”), statement of earnings and retained earnings
and statement of cash flows.

“Inventory” has the meaning set forth in Section 2.01(b).

“IP Agreements” means all licences, sub-licences, consent to use agreements,
settlements, coexistence agreements, covenants not to sue, permissions and other
Contracts (including any right to receive or obligation to pay royalties or any
other consideration), whether written or oral, relating to any Intellectual
Property that is owned by the Vendor or is used in or necessary for the conduct
of the Business as currently conducted to which either Vendor Party is a party,
beneficiary or otherwise bound.

“IP Assets” means all Intellectual Property that is owned by the Vendor and/or
used in or necessary for the conduct of the Business as currently conducted.

“IP Assignments” has the meaning set forth in Section 3.02(a)(iv).

“IP Registrations” means all IP Assets that are subject to any issuance,
registration, application or other filing by, to or with any Governmental
Authority or authorized private registrar in any jurisdiction, including
registered trade-marks, domain names, copyrights, industrial designs, issued and
reissued patents and pending applications for any of the foregoing.

“Key Employee Agreements” mean agreements between the Purchaser and each of:
(a) the Principal; (b) Jim Dol; (c) Martin Soltermann; and (d) Steve
Charbonneau.

“Law” means any statute, law, ordinance, regulation, rule, instrument, code,
order, constitution, treaty, common law, judgment, decree or other requirement
or rule of law of any Governmental Authority.

“Leased Real Property” has the meaning set forth in Section 4.10(b).

“Leases” has the meaning set forth in Section 4.10(b).

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured.

 

6



--------------------------------------------------------------------------------

“Losses” means losses, damages, Liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses, including legal fees,
disbursements and charges on a substantial indemnity basis.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or would reasonably be expected to become, individually or in the
aggregate, materially adverse to the business, results of operations, condition
(financial or otherwise) or assets of the Business, taken as a whole; except to
the extent such event, occurrence, fact, condition or change results from or is
caused by: (i) worldwide, national or local conditions or circumstances whether
they are economic, political, regulatory or otherwise, including war, armed
hostilities, acts of terrorism, emergencies, crises and natural disasters,
(ii) changes in the markets or industry in which the Business operates,
(iii) the announcement of this Agreement and the transactions contemplated by
it, or (iv) any act or omission of the Vendor Parties prior to the Closing Date
taken with the prior consent or at the request of the Purchaser; except in the
case of the foregoing clauses (i), (ii), (iii) and (iv) for any such event,
occurrence, fact, condition or change that materially and disproportionately
affects the Business or the Vendor Parties (taken as a whole) as compared to
other participants in the industry in which such Persons participate.

“Material Consents” means the consents, notices or other actions described as
Material Consents in Section 4.03(a) and Section 4.03(b) of the Disclosure
Schedules.

“Material Contracts” has the meaning set forth in Section 4.07(a).

“Material Customers” has the meaning set forth in Section 4.14(a).

“Material Suppliers” has the meaning set forth in Section 4.14(c).

“Occupational Health and Safety Acts” means the applicable Occupational Health
and Safety Act of any applicable jurisdiction.

“Ordinary Course”, when used in relation to the conduct of the Business, means
any transaction that constitutes an ordinary day-to-day business activity of the
Business conducted in a manner consistent with the Vendor’s past practice.

“Permits” means all permits, licences, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Permitted Encumbrances” means: (a) statutory Encumbrances for current Taxes,
special assessments or other governmental charges not yet due and payable or
that are being contested in good faith and for which appropriate accruals have
been established in the Financial Statements in accordance with GAAP;
(b) statutory liens and deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, employment insurance, Canada Pension
Plan and Québec Pension Plan programs mandated under Law and for which
appropriate accruals have been established in accordance with GAAP;
(c) easements, encroachments and other minor imperfections of title which do
not, individually or in the aggregate, materially detract from the value or
impair the use or marketability of any Real Property; (d) inchoate or statutory
Encumbrances of contractors, subcontractors, mechanics, workers, suppliers,
materialmen, carriers and others in respect of the construction, maintenance,
repair or operation of the Purchased Assets, provided that such Encumbrances are
related to obligations not due or delinquent and are not registered against
title to any Purchased Assets; and (d) the Encumbrances listed in Section 4.08
of the Disclosure Schedules.

 

7



--------------------------------------------------------------------------------

“Person” means an individual, corporation, company, limited liability company,
body corporate, partnership, joint venture, Governmental Authority,
unincorporated organization, trust, association or other entity.

“Personal Information” means any factual or subjective information, recorded or
not, about an Employee, contractor, agent, consultant, officer, director,
executive, client, customer, supplier or natural person who is natural person or
a natural person who is a shareholder of the Vendor, or about any other
identifiable individual, including any record that can be manipulated, linked or
matched by a reasonably foreseeable method to identify an individual, but does
not include the name, title or business address of telephone number of an
Employee.

“Prime Rate” means the rate per annum, as adjusted from time to time, equal to
the rate quoted by HSBC Bank Canada as the reference rate of interest it uses
for determining interest rates on Canadian dollar commercial loans in Canada and
designated as such bank’s prime rate.

“Principal” has the meaning set forth in the preamble.

“Profit Margin” means, with respect to any Project, the gross contract value for
such Project, less the total costs expected to be directly charged to such
Project in accordance with the Vendor’s current practices.

“Project” means a construction project of the Business involving the sale and/or
installation of curtainwall on a building’s exterior.

“Projects in Backlog” means any Project of the Business that is subject to a
Contract entered into between the Vendor and one of its customers for which the
Vendor’s work on such Project has not commenced or has not been completed.

“Purchased Assets” has the meaning set forth in Section 2.01.

“Purchase Price” has the meaning set forth in Section 2.05(a).

“Purchaser” has the meaning set forth in the preamble.

“Purchaser Indemnitees” has the meaning set forth in Section 7.02.

“Purchaser’s Accountant” means Deloitte & Touche, LLP.

“Real Property” means, collectively, the Affiliate Owned Real Property and the
Leased Real Property.

“Related Party Leases” means the leases to be entered into on Closing between
the Purchaser and Affiliates of the Vendor with respect to the following
Affiliate Owned Real Property:

 

  (a) VanKirk7080 Inc. with respect to the property located at 70 and 80 Van
Kirk Drive, Brampton, Ontario, Canada; and

 

  (b) VanKirk7080 Inc. with respect to the property located at 443 Railside Dr.,
Brampton, Ontario Canada;

each in the form agreed to by the parties.

“Related Party Payables” means any trade accounts payable or other amounts owing
by the Vendor to any Affiliate of the Vendor Parties (including Sota Holdings
Ltd., Speck Consulting Inc., Sota Curtainwalls Inc., VanKirk 7080 Inc., Sota USA
Inc., Sota Philippines Inc. and Alphacladding, LLC) or any current or former
employees of the Vendor or any Affiliate of the Vendor Parties.

 

8



--------------------------------------------------------------------------------

“Related Party Receivables” means any trade accounts payable or other amounts
owing to the Vendor by any Affiliate of the Vendor Parties (including Sota
Holdings Ltd., Speck Consulting Inc., Sota Curtainwalls Inc., VanKirk7080 Inc.,
Sota USA Inc., Sota Philippines Inc. and Alphacladding, LLC) or any current or
former employees of the Vendor or any Affiliate of the Vendor Parties.

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate of any
Hazardous Substance into or through the Environment or as defined in any
Environmental Law.

“Remedial Order” means any Governmental Order issued, filed or imposed under any
Environmental Law and includes any Governmental Order requiring any remediation
or clean-up of any Hazardous Substance, or requiring that any Release or
Disposal be reduced or eliminated.

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Restricted Period” has the meaning set forth in Section 6.04(a).

“Software” means computer programs, operating systems, applications, interfaces,
applets, software scripts, macros, firmware, middleware, development tools and
other codes, instructions or sets of instructions for computer hardware or
software, including SQL and other query languages, hypertext mark-up language,
wireless mark-up language, xml and other computer mark-up languages, in object,
source code or other code format.

“Supply Agreement” has the meaning set forth in Section 3.02(a)(vii).

“Substantially Completed Projects” has the meaning set forth in Section 2.04(f).

“Tangent Wall” means Tangent Wall Ltd., a subcontractor of the Vendor used in
the Business.

“Tangible Personal Property” has the meaning set forth in Section 2.01(e).

“Target Working Capital” means the amount of $18,260,828.

“Tax” or “Taxes” means all taxes, surtaxes, duties, levies, imposts, fees,
assessments, reassessments, withholdings, dues and other charges of any nature,
imposed or collected by any Governmental Authority, whether disputed or not,
including federal, provincial, territorial, state, municipal and local, foreign
and other income, franchise, capital, real property, personal property,
withholding, payroll, health, transfer, value added, alternative, or add on
minimum tax including HST/GST, sales, use, consumption, excise, customs,
anti-dumping, countervail, net worth, stamp, registration, franchise, payroll,
employment, education, business, school, local improvement, development and
occupation taxes, duties, levies, imposts, fees, assessments and withholdings
and Canada Pension Plan and Québec Pension plan contributions, employment
insurance premiums and all other taxes and similar governmental charges, levies
or assessments of any kind whatsoever imposed by any Governmental Authority
including any instalment payments, interest, penalties or other additions
associated therewith, whether or not disputed.

 

9



--------------------------------------------------------------------------------

“Tax Act” means the Income Tax Act (Canada) and the regulations adopted
thereunder, as amended from time to time.

“Tax Returns” includes all returns, reports, declarations, elections, notices,
filings, forms, statements and other documents (whether in tangible, electronic
or other form) and including any amendments, schedules, attachments,
supplements, appendices and exhibits thereto, made, prepared or filed by Law
with any Governmental Authority in respect of Taxes.

“Territory” means North America.

“Third-party Claim” has the meaning set forth in Section 7.05(a).

“Third-party Lease” means the Leases between the Vendor and the owner of Leased
Real Property that is not an Affiliate of the Vendor.

“Transaction Documents” means this Agreement, the Escrow Agreement, the Bill of
Sale and General Conveyance, the Assignment and Assumption Agreement, IP
Assignments, the Assignment and Assumption of Lease, the Related Party Leases,
Key Employee Agreements, the, Supply Agreement, and the other agreements,
instruments and documents required to be delivered at the Closing.

“Transferring Employees” mean any Employees who accept offers of employment by
the Purchaser.

“Vendor” has the meaning set forth in the preamble.

“Vendor Indemnitees” has the meaning set forth in Section 7.03.

“Vendor Parties” has the meaning set forth in the preamble.

“Vendor’s Accountants” means McCarney Group, LLP.

“Vendor’s Knowledge” or any other similar knowledge qualification, means the
actual knowledge of the Principal or of any director or officer of the Vendor,
after due inquiry.

“Warranty Claims” means all Liabilities of the Vendor for repair and replacement
services (including quality claims) in respect of products sold by the Vendor or
any of its Affiliates and/or installation services performed by the Vendor or
any of its Affiliates (either directly or through a subcontractor) and includes:
(a) Liabilities arising under warranties given by the Vendor or any of its
Affiliates to purchasers of products supplied or installed by the Vendor or any
of its Affiliates (either directly or through a subcontractor); and
(b) Liabilities in respect of the foregoing that do not arise under the express
terms of such warranties, but which the Vendor or any of its Affiliates has
elected to incur for customer relations and policy purposes.

“Working Capital” means: (a) Current Assets, less (b) Current Liabilities, as
determined in accordance with Section 2.06(a) of the Disclosure Schedules.

ARTICLE II

PURCHASE AND SALE

Section 2.01        Purchase and Sale of Assets.Subject to the terms and
conditions set forth herein, at the Closing and effective at the Closing Time,
the Vendor shall sell, assign, transfer, convey and deliver to the Purchaser,
and the Purchaser shall purchase from the Vendor, free and clear of any
Encumbrances other than Permitted Encumbrances, all of the Vendor’s right, title
and interest in, to and under all of the assets, properties and rights of every
kind and nature,

 

10



--------------------------------------------------------------------------------

whether real, personal or mixed, tangible or intangible (including goodwill),
wherever located and whether now existing or hereafter acquired (other than the
Excluded Assets), of the Business (collectively, the “Purchased Assets”),
including the following:

 

  (a) all accounts or notes receivable held by the Vendor, and any security,
claim, remedy or other right related to any of the foregoing (“Accounts
Receivable”), but excluding any trade accounts or notes receivable held by the
Vendor relating to any Excluded Contract;

 

  (b) all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories, excluding any Customer Supplied Materials
(“Inventory”);

 

  (c) all Contracts relating to the Business, including IP Agreements, the
Leases and those Contracts set forth in Section 2.01(c) of the Disclosure
Schedules and including any Contracts relating to Projects in Backlog and
including any Project bids that have been submitted but not awarded and any
Project commitments (the “Assigned Contracts”), but excluding any Excluded
Contracts;

 

  (d) all IP Assets;

 

  (e) all furniture, fixtures, equipment, machinery, tools, vehicles, office
equipment, supplies, computers, telephones and other tangible personal property
(the “Tangible Personal Property”);

 

  (f) all Permits, including Environmental Permits, which are held by the Vendor
and required for the conduct of the Business as currently conducted or for the
ownership and use of the Purchased Assets, including those listed in Section
4.17(b) and Section 4.18(b) of the Disclosure Schedules;

 

  (g) all rights to any Actions of any nature available to or being pursued by
the Vendor Parties to the extent related to the Business, the Purchased Assets
or the Assumed Liabilities, whether arising by way of counterclaim or otherwise;

 

  (h) all prepaid expenses of the Business, including any credits, advance
payments, security, refunds, rights of recovery, deposits, and other charges;

 

  (i) all of the Vendor’s rights under warranties, indemnities and all similar
rights against third parties to the extent related to any Purchased Assets;

 

  (j) all Benefit Plans and assets attributable thereto;

 

  (k) all insurance benefits, including rights and proceeds, arising from or
relating to the Business, the Purchased Assets or the Assumed Liabilities;

 

  (l) originals, or where not available, copies, of all books and records,
including machinery and equipment maintenance files, customer lists, customer
purchasing histories, price lists, distribution lists, supplier lists,
production data, quality control records and procedures, Project files, customer
complaints and inquiry files, research and development files, records and data
(including all correspondence with any Governmental Authority), sales material
and records (including pricing history, total sales, terms and conditions of
sale, sales and pricing policies and practices), strategic plans, internal
financial statements, marketing and promotional surveys, material and research
and files relating to the IP Assets and the IP Agreements (collectively, the
“Books and Records”); and

 

11



--------------------------------------------------------------------------------

  (m) all goodwill and the going concern value of the Business.

Section 2.02        Excluded Assets.

Notwithstanding Section 2.01, the Purchased Assets shall not include the
following assets (collectively, the “Excluded Assets”):

 

  (a) cash and cash equivalents of the Vendor;

 

  (b) any Tax credit or refund of the Vendor;

 

  (c) the Contracts set out in Section 2.02(c) of the Disclosure Schedule (the
“Excluded Contracts”);

 

  (d) the corporate seals, organizational documents, minute books, share
certificate books, Tax Returns, and other records having to do with the
corporate organization of the Vendor;

 

  (e) all Customer Supplied Materials;

 

  (f) the assets, properties and rights specifically set forth in Section
2.02(f) of the Disclosure Schedules; and

 

  (g) the rights which accrue or will accrue to the Vendor under the Transaction
Documents.

Section 2.03        Assumed Liabilities.

Subject to the terms and conditions set forth herein, at the Closing the
Purchaser shall assume and agree to pay, perform and discharge only the
following Liabilities of the Vendor with respect to the Business and the
Purchased Assets (collectively, the “Assumed Liabilities”) and no other
Liabilities:

 

  (a) all trade accounts payable of the Vendor to third parties in connection
with the Business that remain unpaid and are not delinquent as of the Closing
Date and that either are reflected on the Interim Balance Sheet Date or arose in
the Ordinary Course since the Interim Balance Sheet Date, excluding any trade
accounts or notes payable to the Vendor relating to any Excluded Contract;

 

  (b) all Liabilities in respect of the Assigned Contracts but only to the
extent that such Liabilities thereunder are required to be performed after the
Closing Date, were incurred in the Ordinary Course and do not relate to any
failure to perform, improper performance, or other breach, default or violation
by the Vendor on or before the Closing; and

 

  (c) all Liabilities and obligations of the Purchaser as described in
Section 6.01

 

12



--------------------------------------------------------------------------------

Section 2.04        Excluded Liabilities.

Notwithstanding the provisions of Section 2.03 or any other provision in this
Agreement to the contrary, the Purchaser shall not assume and shall not be
responsible to pay, perform or discharge any Liabilities of the Vendor or any of
its Affiliates of any kind or nature whatsoever other than the Assumed
Liabilities (the “Excluded Liabilities”). Without limiting the generality of the
foregoing, the Excluded Liabilities shall include the following:

 

  (a) any Liabilities of the Vendor Parties arising or incurred in connection
with the negotiation, preparation, investigation and performance of this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, including fees and expenses of counsel, accountants,
consultants, advisers and others;

 

  (b) any Liabilities for Taxes payable by the Vendor Parties;

 

  (c) any Liabilities relating to or arising out of the Excluded Assets;

 

  (d) any Liabilities in respect of any pending or threatened Action arising out
of, relating to or otherwise in respect of the operation of the Business or the
Purchased Assets (including, for certainty, any Project back charges applied by
customers of the Business), to the extent such Liabilities or Action relates to
such operation on or before the Closing Date;

 

  (e) any product Liability or similar claim for injury to a Person or property
which arises out of an action or omission of the Vendor or its Affiliates and is
based upon any express or implied representation, warranty, agreement or
guarantee made by the Vendor or its Affiliates, or by reason of the improper
performance, malfunctioning or installation of a product, improper design,
manufacture, installation, failure to adequately package, label or warn of
hazards or other related product defects of any products at any time
manufactured or sold or any service performed by the Vendor or its Affiliates;

 

  (f) any Liabilities relating to Warranty Claims and any other causes of action
for all: (i) Projects completed prior to Closing; and (ii) Projects disclosed in
Section 2.04(f) of the Disclosure Schedules (the “Substantially Completed
Projects”);

 

  (g) any recall, design defect or similar claims of any products manufactured
or sold or any service performed by the Vendor Parties or their Affiliates on or
prior to the Closing Time;

 

  (h) any Liabilities and obligations of the Vendor as described in
Section 6.01;

 

  (i) any Liabilities described in Section 6.10;

 

  (j) any Environmental Claims, or Liabilities under Environmental Laws, to the
extent arising out of or relating to facts, circumstances or conditions existing
at or before the Closing to the extent arising out of any actions or omissions
of the Vendor Parties, their Affiliates or Tangent Wall (including for greater
certainty, any Liabilities relating to or arising out of the matters disclosed
in Section 4.17(a) and Section 4.17(b) of the Disclosure Schedules);

 

  (k) any Liabilities for Project back charges relating to any (i) Project
completed prior to Closing; or (ii) Substantially Completed Project, that are in
excess of the amount of the Project back charges accrued for such Project as set
forth in Section 4.23(b) of the Disclosure Schedules;

 

13



--------------------------------------------------------------------------------

 

  (l) any Liabilities to indemnify, reimburse or advance amounts to any present
or former officer, director, employee or agent of the Vendor Parties or their
Affiliates (including with respect to any breach of obligations by such Person)
arising before the Closing Date, except for indemnification of such Person under
Section 7.03 as the Vendor Indemnitees; and

 

  (m) any Liabilities arising out of, in respect of or in connection with the
failure by the Vendor Parties or any of their Affiliates to comply with any Law
or Governmental Order prior to the Closing Time.

Section 2.05        Purchase Price.

 

  (a) Subject to the other terms and provisions of this Agreement (including the
payment mechanisms set out in this Article II), the aggregate purchase price
(the “Purchase Price”) payable by the Purchaser to the Vendor for the Purchased
Assets shall be equal to the following, plus the amount of the Assumed
Liabilities:

 

    (i) $180,000,000 (the “Base Purchase Price”);

 

   (ii) plus the amount, if any, by which the Closing Working Capital is greater
than the Target Working Capital; and

 

  (iii) minus the amount, if any, by which the Target Working Capital is greater
than the Closing Working Capital.

 

  (b) The parties acknowledge that it is not possible to determine the Purchase
Price until the Closing Working Capital Statement becomes available.
Accordingly, the parties acknowledge that the Vendor Parties have delivered a
certificate to the Purchaser setting forth the good faith estimate of the Vendor
of the Closing Working Capital as of the Closing Date, which was calculated in
accordance with the indicative Working Capital calculations set forth in Section
2.06(a) of the Disclosure Schedules (the “Estimated Closing Working Capital”),
and on the basis of that information, the good faith estimate of the Vendor of
the Purchase Price (such estimate, the “Estimated Purchase Price”). The
Estimated Purchase Price shall be equal to:

 

    (i) the Base Purchase Price;

 

   (ii) plus the amount, if any, by which the Estimated Closing Working Capital
is greater than Target Working Capital; and

 

  (iii) minus the amount, if any, by which the Target Working Capital is greater
than the Estimated Closing Working Capital.

 

  (c) The Estimated Purchase Price shall be satisfied as follows:

 

    (i) the Estimated Purchase Price less the Escrow Amount shall be paid on the
Closing Date by wire transfer of immediately available funds to an account that
has been designated in writing by the Vendor Parties to Purchaser;

 

   (ii) the Escrow Amount shall be deposited by wire transfer of immediately
available funds into an account designated by the Escrow Agent (the “Escrow
Account”) and shall be held and either paid to the Vendor or released to the
Purchaser in accordance with the terms of the Escrow Agreement to satisfy any
and all claims made by Purchaser or any other Purchaser Indemnitee against the
Vendor Parties under Article VII and, at the Purchaser’s option, to satisfy any
adjustments to the Purchase Price in favour of Purchaser under Section
2.07(a)(ii); and

 

14



--------------------------------------------------------------------------------

  (iii) by the assumption on Closing by the Purchaser of the Assumed
Liabilities.

Section 2.06        Purchase Price Adjustment.

 

  (a) Not later than seventy-five (75) days after the Closing Date, the
Purchaser shall deliver to the Vendor a statement of the Closing Working
Capital, which statement shall be substantially in the form of Section 2.06(a)
of the Disclosure Schedules (the “Closing Working Capital Statement”), and shall
set out the Working Capital as at the end of the day on the day prior to the
Closing Date (such Working Capital, as finally determined pursuant to the
provisions of this Section 2.06, referred to as the “Closing Working Capital”).
The Vendor shall reasonably cooperate with the Purchaser and its Representatives
to the extent required to prepare the Closing Working Capital Statement.

 

  (b) During the period from the date the Closing Working Capital Statement is
delivered by the Purchaser to the Vendor through the date such statement is
finally determined in accordance with the terms of this Section 2.06, the
Purchaser shall cooperate with the Vendor to provide the Vendor with reasonable
access to the work papers of the Purchaser relating to the preparation of the
Closing Working Capital Statement, and the Purchaser shall make reasonably
available to the Vendor individuals responsible for the preparation of the
Closing Working Capital Statement in order to respond to inquiries of the Vendor
related thereto.

 

  (c) If the Vendor notifies the Purchaser that the Vendor agrees with the
Closing Working Capital Statement within thirty (30) days after receipt thereof
or fails to deliver notice to the Purchaser of its disagreement therewith within
such thirty (30) day period, such Closing Working Capital Statement shall be
conclusive and binding on the Vendor and the Purchaser and the parties shall be
deemed to have agreed thereto, in the first case, on the date the Purchaser
receives the notice and, in the second case, on such 30th day. If the Vendor
disagrees with the Closing Working Capital Statement or the calculation of the
Closing Working Capital as set forth therein, then the Vendor shall notify the
Purchaser of its disagreement (the “Dispute Notice”) within such thirty (30) day
period together with reasonable particulars of the basis of such dispute,
including the Vendor’s position on the amounts in dispute (and the resulting
Vendor position on the amount of the Closing Working Capital). In such event,
the Vendor and the Purchaser shall attempt, in good faith, to resolve their
differences with respect thereto within thirty (30) days after the receipt by
the Purchaser of the Dispute Notice and make any amendments to the Closing
Working Capital Statement as mutually agreed to by the parties.

 

  (d)

Any dispute over the Closing Working Capital Statement or the calculation of
Closing Working Capital as set forth in the Dispute Notice not resolved by the
Purchaser and the Vendor within such thirty (30) day period after receipt of the
Dispute Notice (or such other period as the parties may agree) shall be
submitted to the Independent Auditor to determine such dispute, and such
determination

 

15



--------------------------------------------------------------------------------

  shall be final and binding on the parties. The Independent Auditor shall allow
the Purchaser and the Vendor to present their respective positions regarding the
dispute (provided that, for greater certainty, such presentations are limited to
matters described in the Dispute Notice) and each of the Purchaser and the
Vendor shall have the right to present additional documents, materials and other
information, and make an oral presentation to the Independent Auditor, regarding
such dispute and the Independent Auditor shall consider such additional
documents, materials and other information and such oral presentation. Any such
other documents, materials or other information shall be copied to each of the
Purchaser and the Vendor and each of the Vendor and the Purchaser shall be
entitled to attend any such oral presentation. The Independent Auditor shall
determine, based solely on such presentations from the Vendor and the Purchaser
and not by independent review, only those issues in dispute specifically set
forth in the Dispute Notice and shall render a written report (the “Adjustment
Report”) to the Vendor and the Purchaser in which the Independent Auditor shall,
after considering all matters set forth in the Dispute Notice, determine what
adjustments, if any, should be made to the Closing Working Capital Statement and
the Closing Working Capital. The Adjustment Report shall set forth, in
reasonable detail, the Independent Auditor’s determination with respect to each
of the disputed items or amounts specified in the Dispute Notice, and the
revisions, if any, to be made to the Closing Working Capital Statement and/or
the Closing Working Capital, together with supporting calculations, and the
parties shall make such revisions to the Closing Working Capital Statement, as
applicable. In resolving any disputed item, the Independent Auditor: (i) shall
be bound to the principles of this Section 2.06 (including Section 2.06(a) of
the Disclosure Schedules), (ii) shall limit its review to matters specifically
set forth in the Dispute Notice, and (iii) shall not assign a value to any item
higher than the highest value for such item claimed by either party or lower
than the lowest value for such item claimed by either party. The parties shall
use commercially reasonable efforts to cause the Independent Auditor to complete
its work and render its determination within thirty (30) days of its engagement.
The costs, fees and expenses of the Independent Auditor shall be allocated to
and borne by the Purchaser, on the one hand, and the Vendor, on the other hand,
based on the inverse of the percentage that the Independent Auditor’s
determination (before such allocation) bears to the total amount of the total
items in dispute as originally submitted to the Independent Auditor. For
example, should the items in dispute total in amount to $1,000 and the
Independent Auditor awards $600 in favour of the Purchaser’s position, 60% of
the costs of the Independent Auditor’s review would be borne by the Vendor, and
40% of the costs would be borne by the Purchaser.

 

  (e) For greater certainty, each of the Closing Working Capital, Closing
Working Capital Statement and Target Working Capital are to be calculated and
prepared in a manner consistent, and in accordance with, the indicative Working
Capital calculation set forth in Section 2.06(a) of the Disclosure Schedules.

 

16



--------------------------------------------------------------------------------

Section 2.07        Payment of Purchase Price Adjustments.

 

  (a) On the fifth (5th) Business Day following the date on which the Closing
Working Capital Statement has been finalized in accordance with Section 2.06
(whether by agreement of the parties, deemed agreement or by determination made
by the Independent Auditor pursuant to Section 2.06(d)), the following payments
shall be made:

 

    (i) if the Closing Working Capital is equal to or greater than the Estimated
Closing Working Capital, the Purchaser shall pay or cause to be paid the amount
of any surplus to the Vendor by wire transfer of immediately available funds to
an account designated by the Vendor; and

 

   (ii) if the Closing Working Capital is less than the Estimated Closing
Working Capital, the Vendor shall pay or cause to be paid to the Purchaser the
amount of such deficiency by wire transfer of immediately available funds to an
account designated by the Purchaser, provided that the Purchaser shall, at its
option, have recourse to the Escrow Amount to satisfy such deficiency.

 

  (b) Adjustments for Tax Purposes. Any payments made under this Section 2.07
shall be treated as an adjustment to the Purchase Price by the parties for Tax
purposes, unless otherwise required by Law.

Section 2.08        Allocation of Purchase Price.

The Vendor and the Purchaser agree that the Purchase Price shall be allocated
among the Purchased Assets for all purposes (including Tax and financial
accounting) in accordance with the principles and categories set forth in the
allocation schedule attached hereto as Section 2.08 of the Disclosure Schedules
(the “Allocation Schedule”). The Purchaser and the Vendor agree that the values
so attributed to the Purchased Assets are the respective fair market values
thereof, and the Purchaser and the Vendor shall file all Tax returns (including
amended returns and claims for refund) and elections required or desirable under
the Tax Act in a manner consistent with the Allocation Schedule. Any adjustments
to the Purchase Price under Section 2.06 shall be allocated in a manner
consistent with the Allocation Schedule.

Section 2.09        Third-party Consents.

To the extent that the Vendor’s rights under any Contract or Permit constituting
a Purchased Asset, or any other Purchased Asset, may not be assigned to the
Purchaser without the consent of another Person which has not been obtained,
this Agreement shall not constitute an agreement to assign the same if an
attempted assignment would constitute a breach thereof or be unlawful, and the
Vendor Parties, at their own expense, shall use reasonable best efforts to
obtain any such required consent(s) as promptly as possible. If any such consent
shall not be obtained or if any attempted assignment would be ineffective or
would impair the Purchaser’s rights under such Purchased Asset so that the
Purchaser would not in effect acquire the benefit of all such rights, the
Vendor, to the maximum extent permitted by Law and the Purchased Asset, shall
act after the Closing as the Purchaser’s agent to obtain for it the benefits
thereunder and shall cooperate, to the maximum extent permitted by Law and the
Purchased Asset, with the Purchaser in any other reasonable arrangement designed
to provide such benefits to the Purchaser.

 

17



--------------------------------------------------------------------------------

ARTICLE III

CLOSING

Section 3.01         Closing.

Subject to the terms of this Agreement, the consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Cassels Brock & Blackwell LLP, Suite 2100, Scotia Plaza, 40 King Street West,
Toronto, Ontario, Canada, M5H 3C2, at the Closing Time on the date hereof (the
“Closing Date”).

Section 3.02         Closing Deliverables.

 

  (a) At the Closing, the Vendor Parties shall deliver to the Purchaser the
following:

 

(i)      the Escrow Agreement duly executed by the Vendor; (ii)      a bill of
sale and general conveyance in the form agreed to by the parties (the “Bill of
Sale and General Conveyance”) duly executed by the Vendor, transferring the
Tangible Personal Property included in the Purchased Assets to the Purchaser;
(iii)      an assignment and assumption agreement in the form agreed to by the
parties (the “Assignment and Assumption Agreement”) duly executed by the Vendor,
effecting the assignment to and assumption by the Purchaser of the Purchased
Assets and the Assumed Liabilities; (iv)      an assignment in the form agreed
to by the parties (the “IP Assignments”) duly executed by the Vendor,
transferring all of the Vendor’s right, title and interest in and to the IP
Assets to the Purchaser; (v)      with respect to the Third-party Lease in
respect of the Vendor’s facility located at 2050 Drew Road, Mississauga,
Ontario, an Assignment and Assumption of Lease in form and substance
satisfactory to the Purchaser (the “Assignment and Assumption of Lease”) duly
executed by the Vendor and the landlord; (vi)      the Related Party Leases duly
executed by the Related Parties; (vii)      the supply agreement in the form
agreed to by the parties (the “Supply Agreement”) duly executed by Vendor;
(viii)      the Key Employee Agreements duly executed by each of the applicable
Employees; (ix)      a copy of the signed agreement between the Vendor and its
subcontractor, Tangent Wall, in respect of the services provided by such
subcontractor at the Vendor’s facility located at 2050 Drew Road, Mississauga,
Ontario; (x)      the Tax elections required by Section 6.12 duly executed by
the Vendor; (xi)      a certificate of status (or its equivalent) for the Vendor
from the Director appointed under the Business Corporations Act (Ontario) or
similar Governmental Authority of the jurisdiction under the Laws in which the
Vendor is incorporated; (xii)      a certificate of the Secretary (or equivalent
officer) of the Vendor certifying that attached thereto are true and complete
copies of all resolutions passed by the board of directors of Vendor and all
resolutions of the shareholders of Vendor authorizing the execution, delivery
and performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby;

 

18



--------------------------------------------------------------------------------

 

(xiii)      a certificate of the Secretary (or equivalent officer) of the Vendor
certifying the names and signatures of the officers of Vendor authorized to sign
this Agreement, the Transaction Documents and the other documents to be
delivered hereunder and thereunder; (xiv)      all Material Consents; (xv)     
written evidence, in form satisfactory to the Purchaser, acting reasonably, of
the release in full of all Encumbrances relating to the Purchased Assets, other
than Permitted Encumbrances; and (xvi)      such other customary instruments of
transfer, assumption, filings or documents, in form and substance reasonably
satisfactory to the Purchaser, as may be required to give effect to this
Agreement.

 

  (b) At the Closing, the Purchaser shall deliver to the Vendor Parties the
following:

 

(i)      the Estimated Purchase Price less the Escrow Amount; (ii)      the
Escrow Agreement duly executed by the Purchaser; (iii)      the Assignment and
Assumption Agreement duly executed by the Purchaser; (iv)      with respect to
each Third-party Lease, an Assignment and Assumption of Lease duly executed by
the Purchaser; (v)      the Related Party Leases duly executed by the Purchaser;
(vi)      the Supply Agreement duly executed by Purchaser; (vii)      the Key
Employee Agreements duly executed by the Purchaser; (viii)      the Tax
elections required by Section 6.12 duly executed by the Purchaser; (ix)      a
certificate of the Secretary (or equivalent officer) of the Purchaser certifying
that attached thereto are true and complete copies of all resolutions passed by
the board of directors of the Purchaser authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby; (x)
     a certificate of the Secretary (or equivalent officer) of the Purchaser
certifying the names and signatures of the officers of the Purchaser authorized
to sign this Agreement, the Transaction Documents and the other documents to be
delivered hereunder and thereunder;

 

19



--------------------------------------------------------------------------------

 

   (xi) a certificate of status (or its equivalent) for the Purchaser from the
Director appointed under the Business Corporations Act (Ontario); and

 

  (xii) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to the Vendor Parties,
as may be required to give effect to this Agreement.

 

  (c) At the Closing, the Purchaser shall deliver the Escrow Amount to the
Escrow Agent in accordance with the Escrow Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF VENDOR

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, each of the Vendor Parties jointly and severally represents and
warrants to the Purchaser that the statements contained in this Article IV are
true and correct as of the date hereof.

Section 4.01        Corporate Status and Extra-provincial Registrations of the
Vendor.

The Vendor is a corporation incorporated and validly existing under the Law of
Ontario and has not been discontinued or dissolved under such Law. No steps or
proceedings have been taken to authorize or require such discontinuance or
dissolution. The Vendor has the corporate power and capacity to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on the Business as currently conducted. Section 4.01 of the Disclosure Schedules
sets forth each jurisdiction in which the Vendor is licensed or registered to
carry on business, and the Vendor is duly licensed or registered to carry on
business in each jurisdiction in which the ownership of the Purchased Assets or
the operation of the Business as currently conducted makes such licensing or
registration necessary.

Section 4.02        Authority of Vendor Parties.

The Vendor has the corporate power and capacity to enter into this Agreement and
the other Transaction Documents to which the Vendor is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Vendor of
this Agreement and any other Transaction Document to which the Vendor is a
party, the performance by the Vendor of its obligations hereunder and thereunder
and the consummation by the Vendor of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of the Vendor. This Agreement has been duly executed and delivered by the Vendor
Parties, and (assuming due authorization, execution and delivery by the
Purchaser) this Agreement constitutes a legal, valid and binding obligation of
the Vendor Parties enforceable against the Vendor Parties in accordance with its
terms. When each other Transaction Document to which the Vendor Parties are or
will be a party has been duly executed and delivered by the Vendor Parties
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of the Vendor Parties enforceable against the Vendor Parties in
accordance with its terms.

Section 4.03        No Conflicts; Consents.

 

  (a)

The execution, delivery and performance by the Vendor Parties of this Agreement
and the other Transaction Documents to which the Vendor Parties are a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (i) conflict with or result in a violation or breach of, or default
under, any provision of the Articles, by-laws or any unanimous

 

20



--------------------------------------------------------------------------------

  shareholder agreement of Vendor; (ii) conflict with or result in a violation
or breach of any provision of any Law or Governmental Order applicable to the
Vendor Parties, the Business or the Purchased Assets; (iii) except as disclosed
in Section 4.03(a)(iii) of the Disclosure Schedules, require the consent, notice
or other action by any Person under, conflict with, result in a violation or
breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract or Permit to which the Vendor is a party or by
which the Vendor or the Business is bound or to which any of the Purchased
Assets are subject (including any Assigned Contract); or (iv) result in the
creation or imposition of any Encumbrance other than Permitted Encumbrances on
the Purchased Assets.

 

  (b) Except as disclosed in Section 4.03(b) of the Disclosure Schedules, no
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to the
Vendor Parties on the Closing Date in connection with the execution and delivery
of this Agreement or any of the other Transaction Documents and the consummation
of the transactions contemplated hereby and thereby.

Section 4.04        Financial Statements.

 

  (a) Complete copies of the Vendor’s Financial Statements and Interim Financial
Statements are included in the Disclosure Schedules. The Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis
throughout the period involved, subject to: (i) the exceptions set forth in
Section 4.04 of the Disclosure Schedules; and (ii) in the case of the Interim
Financial Statements, normal and recurring year-end adjustments (the effect of
which will not be materially adverse) and the absence of notes (that, if
presented, would not differ materially from those presented in the Financial
Statements). The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the period involved, subject to:
(i) the exceptions set forth in Section 4.04 of the Disclosure Schedules; and
(ii) in the case of the Interim Financial Statements, normal and recurring
year-end adjustments (the effect of which will not be materially adverse) and
the absence of notes (that, if presented, would not differ materially from those
presented in the Audited Financial Statements).

 

  (b) The Financial Statements are based on the Books and Records, and fairly
present in all material respects the financial condition of the Business as of
the respective dates they were prepared and the results of the operations of the
Business for the periods indicated.

Section 4.05        Undisclosed Liabilities.

Except as disclosed in Section 4.05 of the Disclosure Schedules, the Vendor has
no Liabilities with respect to the Business, except: (a) those which are
adequately reflected or reserved against in the Interim Balance Sheet as of the
Interim Balance Sheet Date, and (b) those which have been incurred in the
Ordinary Course consistent with past practice since the Interim Balance Sheet
Date and that are not, individually or in the aggregate, material in amount.

 

21



--------------------------------------------------------------------------------

Section 4.06        Absence of Certain Changes, Events and Conditions.

Except as disclosed in Section 4.06 of the Disclosure Schedules, since June 30,
2016, and other than in the Ordinary Course consistent with past practice, there
has not been, with respect to the Vendor, any of its Affiliates, or the
Business, any:

 

  (a) event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 

  (b) declaration or payment of any dividends or distributions on or in respect
of any of the Vendor’s shares or redemption, purchase or acquisition of the
Vendor’s shares;

 

  (c) material change in any method of accounting or accounting practice for the
Business, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

 

  (d) material change in cash management practices and policies, practices and
procedures with respect to collection of Accounts Receivable, establishment of
reserves for uncollectible Accounts Receivable, accrual of Accounts Receivable,
inventory control, prepayment of expenses, payment of trade accounts payable,
accrual of other expenses, deferral of revenue and acceptance of customer
deposits;

 

  (e) entry into any Contract that would constitute a Material Contract;

 

  (f) incurrence, assumption or guarantee of any indebtedness for borrowed money
in connection with the Business except unsecured current obligations and
Liabilities incurred in the Ordinary Course consistent with past practice;

 

  (g) transfer, assignment, sale or other disposition of any of the Purchased
Assets shown or reflected in the Balance Sheet, except for the sale of Inventory
in the Ordinary Course;

 

  (h) cancellation of any debts or claims or amendment, termination or waiver of
any rights constituting Purchased Assets;

 

  (i) transfer, assignment or grant of any licence or sub-licence of any
material rights under or with respect to any IP Assets or IP Agreements;

 

  (j) material damage, destruction or loss, or any material interruption in use,
of any Purchased Assets, whether or not covered by insurance;

 

  (k) acceleration, termination, material modification to or cancellation of any
Assigned Contract or Permit;

 

  (l) material capital expenditures which would constitute an Assumed Liability;

 

  (m) imposition of any Encumbrance, other than Permitted Encumbrances, upon any
of the Purchased Assets;

 

  (n)

(i) grant of any bonuses, whether monetary or otherwise, or increase in any
wages, salary, severance, pension or other compensation or benefits in respect
of any current employees, officers, directors, independent contractors or
consultants of the Business, other than as provided for in any written

 

22



--------------------------------------------------------------------------------

  agreements, required by any Collective Agreement or as required by applicable
Law, (ii) change in the terms of employment for any employee of the Business,
other than as required by any written agreement or Collective Agreement
(iii) termination of any employees who are entitled to annual compensation
exceeding $75,000, (iv) increases in any Employee’s entitlement to vacation or
paid time off, other than as required by any written agreement or Collective
Agreement; or (v) action to accelerate the vesting or payment of any
compensation or benefit for any current employee, officer, director, consultant
or independent contractor of the Business;

 

  (o) adoption, material modification or termination of any: (i) employment,
severance, retention or other Contract with any current employee, officer,
director, independent contractor or consultant of the Business, (ii) Benefit
Plan, or (iii) Collective Agreement;

 

  (p) loan by a Vendor Party or any Affiliate thereof to (or forgiveness by a
Vendor Party or any Affiliate thereof of any loan to), or entry by any Vendor
Party or Affiliate thereof into any other transaction with any current or former
directors, officers or employees of the Business;

 

  (q) adoption of any amalgamation, arrangement, reorganization, liquidation or
dissolution or filing of an assignment or notice of intention to file a proposal
in bankruptcy under any provisions of the Bankruptcy and Insolvency Act (Canada)
or the making of any bankruptcy order against it under such Act or any similar
Law (including the Companies’ Creditors Arrangement Act (Canada);

 

  (r) purchase, lease or other acquisition of the right to own, use or lease any
property or assets in connection with the Business for an amount in excess of
$25,000, individually (in the case of a lease, each year) or $100,000 in the
aggregate (in the case of a lease, for the entire term of the lease, not
including any option term), except for purchases of Inventory or supplies in the
Ordinary Course consistent with past practice; and

 

  (s) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

Section 4.07        Material Contracts

 

  (a) Section 4.07(a) of the Disclosure Schedules lists each of the following
Contracts: (x) by which any of the Purchased Assets are bound or affected or
(y) to which the Vendor is a party or by which it is bound in connection with
the Business or the Purchased Assets (such Contracts, together with all Leases,
and all IP Agreements set forth in Section 4.11(b) of the Disclosure Schedules,
being “Material Contracts”):

 

    (i) all Contracts involving aggregate consideration in excess of $100,000
and which, in each case, cannot be cancelled without penalty or without more
than sixty (60) days’ notice, other than employment agreements;

 

   (ii) all Contracts that provide for the indemnification of any Person by the
Vendor;

 

  (iii) all Contracts that relate to the acquisition or disposition of any
business, a material amount of shares, securities or assets of any other Person
or any real property (whether by amalgamation, sale of shares, sale of assets or
otherwise);

 

23



--------------------------------------------------------------------------------

 

(iv)      all Contracts with employment agencies, subcontractors or third
parties to provide services and independent contractors or consultants (or
similar arrangements) that are not cancellable without material penalty or
without more than ninety (90) days’ notice; (v)      except for Contracts
relating to trade receivables, all Contracts relating to indebtedness (including
guarantees); (vi)      all Contracts with any Governmental Authority; (vii)     
all Contracts with any Affiliate of the Vendor Parties (including for this
purpose Alphacladding LLC); (viii)      all Contracts with suppliers of
installation and glazing services to Projects, and Section 4.07(a) shall set out
an accurate description of the material terms of such Contracts; (ix)      all
Contracts for the lease or rental of any equipment; (x)      all Contracts
relating to Projects in Backlog, Project commitments, and Project bids that have
been submitted but not awarded; (xi)      all Contracts that limit or purport to
limit the ability of the Vendor to compete in any line of business or with any
Person or in any geographic area or during any period of time; (xii)      all
joint venture, partnership or similar Contracts; (xiii)      all Contracts for
the sale of any of the Purchased Assets or for the grant to any Person of any
option, right of first refusal, right of first offer or preferential or similar
right to purchase any of the Purchased Assets, in each case, outside of the
Ordinary Course; (xiv)      all powers of attorney with respect to the Business
or any Purchased Asset; (xv)      all Collective Agreements; and (xvi)      any
other Contract that is material to the Purchased Assets or the operation of the
Business and not previously disclosed under this Section 4.07(a).

 

  (b)

Each Material Contract is valid and binding on the Vendor in accordance with its
terms and is in full force and effect. None of the Vendor or, to the Vendor’s
Knowledge, any other party thereto is in material breach of or default under (or
is alleged to be in material breach of or default under), or has provided or
received any notice of any intention to terminate, any Material Contract. No
event or circumstance has occurred that, with notice or lapse of time or both,
would constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder in any material
respect. Copies of each Material Contract (including, to the knowledge of the

 

24



--------------------------------------------------------------------------------

  Vendor Parties, all modifications, amendments and supplements thereto and
waivers thereunder) have been made available to the Purchaser. Except as
disclosed in Section 4.07(b) of the Disclosure Schedules, there are no material
disputes pending or threatened under any Contract included in the Purchased
Assets.

 

  (c) Section 4.07(c) of the Disclosure Schedules contains a complete and
accurate list of all Projects in Backlog, including the estimated aggregate
dollar value and estimated Profit Margin in respect of each such Project.

Section 4.08        Title to Purchased Assets.

The Vendor has good and valid title to, or a valid leasehold interest in, all of
the Purchased Assets. All such Purchased Assets (including leasehold interests)
are free and clear of Encumbrances except for Permitted Encumbrances.

Section 4.09        Condition and Sufficiency of Assets.

The buildings, plants, structures, furniture, fixtures, machinery, equipment,
vehicles and other items of Tangible Personal Property included in the Purchased
Assets are structurally sound, are in good operating condition and repair, and
are adequate for the uses to which they are being put, and none of such
buildings, plants, structures, furniture, fixtures, machinery, equipment,
vehicles and other items of Tangible Personal Property is in need of maintenance
or repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost. The Purchased Assets are sufficient for the
continued conduct of the Business after the Closing in substantially the same
manner as conducted before the Closing and constitute all of the rights,
property and assets necessary to conduct the Business as currently conducted in
all material respects.

Section 4.10        Real Property.

 

  (a) The Vendor does not own and has never owned any real property. Section
4.10(a) of the Disclosure Schedules sets forth each parcel of real property
owned by any Affiliate of the Vendor and used in or necessary for the conduct of
the Business as currently conducted (together with all buildings, fixtures,
structures and improvements situated thereon and all easements, rights of way
and other rights and privileges appurtenant thereto, collectively, the
“Affiliate Owned Real Property”), including with respect to each property, the
municipal address. With respect to each parcel of Real Property, except as set
forth in Section 4.10(a) of the Disclosure Schedules, neither the Vendor nor any
Affiliate thereof has leased or otherwise granted to any Person (other than the
Vendor) the right to use or occupy such Affiliate Owned Real Property or any
portion thereof. There are no unrecorded outstanding agreements, options, rights
of first offer or rights of first refusal to purchase such Affiliate Owned Real
Property or any portion thereof or interest therein.

 

  (b)

Section 4.10(b) of the Disclosure Schedules sets forth each parcel of real
property leased by the Vendor and used in or necessary for the conduct of the
Business as currently conducted (together with all rights, title and interest of
Vendor in and to leasehold improvements relating thereto, including security
deposits, reserves or prepaid rents paid in connection therewith, collectively,
the “Leased Real Property”), and a true and complete list of all leases,
subleases, licences, concessions and other agreements (whether written or oral),
including

 

25



--------------------------------------------------------------------------------

  all amendments, extensions, renewals, guarantees, indemnities and other
agreements with respect thereto, under which the Vendor holds any Leased Real
Property (collectively, the “Leases”). The Vendor has delivered to Purchaser a
true and complete copy of each Lease. With respect to each Lease:

 

(i)      such Lease is in full force and effect unamended, save as disclosed at
Section 4.10(b) of the Disclosure Schedules; (ii)      the Vendor is not in
breach or default under such Lease, and no event has occurred or circumstance
exists that, with the delivery of notice, passage of time or both, would
constitute such a breach or default, and the Vendor has paid all rent due and
payable under such Lease; (iii)      the Vendor has not received nor given any
notice of any default or event that with notice or lapse of time, or both, would
constitute a default by the Vendor under any of the Leases and, to the Vendor’s
Knowledge, no other party is in default thereof, and no party to any Lease has
exercised any termination rights with respect thereto; (iv)      except as set
forth in Section 4.10(b)(iv) of the Disclosure Schedules, the Vendor has not
subleased, assigned, licensed or otherwise granted to any Person the right to
use or occupy such Leased Real Property or any portion thereof; and (v)      the
Vendor has not pledged, mortgaged or otherwise granted an Encumbrance on its
leasehold interest in any Leased Real Property.

 

  (c) The Vendor has not received any written notice of: (i) violations of
building codes and/or zoning by-laws or other governmental or regulatory Laws
affecting the Real Property, (ii) existing, pending or threatened expropriation
proceedings affecting the Real Property, or (iii) existing, pending or
threatened zoning, building code or other proceedings, or similar matters that
could reasonably be expected to adversely affect the ability to operate the Real
Property as currently operated. Neither the whole, nor any material portion of
any Real Property has been damaged or destroyed by fire or other casualty that
has not been remedied or repaired to normal operating condition.

 

  (d) The Real Property is sufficient for the continued conduct of the Business
after the Closing in substantially the same manner as conducted before the
Closing and constitutes all of the real property necessary to conduct the
Business as currently conducted.

Section 4.11        Intellectual Property.

 

  (a) Section 4.11(a) of the Disclosure Schedules lists all: (i) IP
Registrations owned by the Vendor, and (ii) IP Assets owned by the Vendor,
including Software, that are not registered but that are material to the
operation of the Business. All required filings and fees related to the IP
Registrations owned by the Vendor have been timely filed with and paid to the
relevant Governmental Authorities and authorized registrars, and are otherwise
in good standing. To the Vendor’s Knowledge, the Vendor has provided Purchaser
with all file histories, documents, certificates, examiners’ reports, office
actions, correspondence and other materials related to all IP Registrations in
the possession or control of the Vendor.

 

26



--------------------------------------------------------------------------------

  (b) Section 4.11(b) of the Disclosure Schedules lists all IP Agreements (other
than that relating to off the shelf Software). The Vendor has provided Purchaser
with true and complete copies of all such IP Agreements (other than that
relating to off the shelf Software), including all modifications, amendments and
supplements thereto and waivers thereunder. Each IP Agreement is valid and
binding on the Vendor in accordance with its terms and is in full force and
effect. None of the Vendor or, to the Vendor’s Knowledge, any other party
thereto is in breach of or default under (or is alleged to be in breach of or
default under), or has provided or received any notice of breach or default of
or any intention to terminate, any IP Agreement.

 

  (c) Except as set forth in Section 4.11(c) of the Disclosure Schedules, the
Vendor has the valid right to use all Intellectual Property used in or necessary
for the conduct of the Business as currently conducted, in each case, free and
clear of Encumbrances other than Permitted Encumbrances.

 

  (d) The IP Assets and Intellectual Property licensed under the IP Agreements
are all of the Intellectual Property necessary to operate the Business as
presently conducted. The consummation of the transactions contemplated in this
Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other Person
in respect of, Purchaser’s right to own, use or hold for use any Intellectual
Property as owned, used or held for use in the conduct of the Business as
currently conducted.

 

  (e) The Vendor has taken all reasonable steps to maintain the IP Assets and to
protect and preserve the confidentiality of all trade secrets included in the IP
Assets, including requiring all Persons having access thereto to execute written
non-disclosure agreements.

 

  (f) To the knowledge of the Vendor, the conduct of the Business as currently
conducted, does not infringe, misappropriate, dilute or otherwise violate the
Intellectual Property or other rights of any Person. To the knowledge of the
Vendor, no Person has infringed, misappropriated, diluted or otherwise violated,
or is currently infringing, misappropriating, diluting or otherwise violating,
any IP Assets owned by the Vendor.

 

  (g) There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or, to the knowledge of the Vendor, threatened
(including in the form of offers to obtain a licence): (i) alleging any
infringement, misappropriation, dilution or violation of the Intellectual
Property of any Person by the Vendor in connection with the Business;
(ii) challenging the validity, enforceability, registrability or ownership of
any IP Assets owned by the Vendor; or (iii) by the Vendor or any other Person
alleging any infringement, misappropriation, dilution or violation by any Person
of any IP Assets. The Vendor is not subject to any outstanding or prospective
Governmental Order (including any application or petition therefor) that does or
would restrict or impair the use of any IP Assets owned by the Vendor.

 

27



--------------------------------------------------------------------------------

 

  (h) Section 4.11(h) of the Disclosure Schedules sets out all royalties and
similar payments received by the Vendor or any Affiliate of the Vendor in
respect of licenses granted by the Vendor to third parties for the use of
Intellectual Property owned by the Vendor.

Section 4.12        Inventory.

 

  (a) All Inventory, whether or not reflected in the Balance Sheet, consists of
a quality and quantity usable and saleable in the Ordinary Course consistent
with past practice, except for obsolete, damaged, defective or slow-moving items
that have been written off or written down to fair market value or for which
adequate reserves have been established. All Inventory is owned by the Vendor
free and clear of all Encumbrances, other than Permitted Encumbrances, and no
Inventory is held on a consignment basis. The quantities of each item of
Inventory (whether raw materials, work-in-process or finished goods) are
appropriate for the continuation of the Business in the Ordinary Course.

 

  (b) All Customer Supplied Materials in the possession or control of the Vendor
are undamaged and in good condition and repair. All Customer Supplied Materials
currently in the Vendor’s possession or control are, and all Customer Supplied
Materials that are scheduled to be placed in the possession or control of the
Vendor pursuant to a Contract in respect of a Project will be, sufficient and
adequate in quantity and quality to fulfill the respective Project for which
such materials were provided to the Vendor in accordance with the terms of the
applicable Contract for such Project.

Section 4.13        Accounts Receivable; Related Party Receivables and Related
Party Payables.

 

  (a) All Accounts Receivable: (i) are bona fide, and, subject to an allowance
for doubtful accounts that has been reflected on the books of the Vendor in
accordance with GAAP, consistently applied, and collectible in full without
set-off or counterclaim within three hundred and sixty five (365) days after
billing; (ii) constitute only valid, undisputed claims of the Vendor not subject
to claims of set-off or other defences or counter-claims other than normal cash
discounts accrued in the Ordinary Course consistent with past practice.

 

  (b) Section 4.13(b) of the Disclosure Schedules sets forth a true and accurate
list of all Related Party Receivables and Related Party Payables as of
November 30, 2016.

Section 4.14        Customers and Suppliers.

 

  (a) Section 4.14(a) of the Disclosure Schedules sets forth with respect to the
Business: (i) the ten largest customers of the Business by dollar amount for
each of the three (3) most recent financial years (collectively, the “Material
Customers”); and (ii) the amount of consideration paid by each Material Customer
during these periods. Except as set forth in Section 4.14(a) of the Disclosure
Schedules, the Vendor has not received any notice, and has no reason to believe,
that any of the Material Customers has ceased, or intends to cease after the
Closing, to use the goods or services of the Business.

 

28



--------------------------------------------------------------------------------

 

  (b) Section 4.14(b) of the Disclosure Schedules sets forth a complete and
accurate list of all customer deposits currently held by the Vendor relating to
any Projects, and: (i) the customer’s name, (ii) dollar value of such customer
deposit, (iii) the Project to which the customer deposit relates.

 

  (c) Section 4.14(c) of the Disclosure Schedules sets forth with respect to the
Business: (i) each supplier to whom the Vendor has paid consideration for goods
or services rendered in an amount greater than or equal to $100,000 for each of
the three (3) most recent financial years (collectively, the “Material
Suppliers”); and (ii) the amount of purchases from each Material Supplier during
these periods. Except as set forth in Section 4.14(c) of the Disclosure
Schedules, the Vendor has not received any notice, and has no reason to believe,
that any of the Material Suppliers has ceased, or intends to cease, to supply
goods or services to the Business or to otherwise terminate or materially reduce
its relationship with the Business.

Section 4.15        Insurance.

Section 4.15 of the Disclosure Schedules sets forth: (a) a true and complete
list of all current policies or binders of fire, liability, product liability,
umbrella liability, real and personal property, workplace safety, vehicle,
collision, fiduciary liability and other casualty and property insurance
maintained by the Vendor or its Affiliates and relating to the Business, the
Purchased Assets or the Assumed Liabilities (collectively, the “Insurance
Policies”); (b) to the extent not captured by Section 4.15(a), a true and
complete list of all Insurance Policies held within the past five (5) years; and
(c) with respect to the Business, the Purchased Assets or the Assumed
Liabilities, a list of all pending insurance claims with respect to any
Insurance Policies and the claims history for the Vendor within the past five
(5) years. Except as set forth in Section 4.15 of the Disclosure Schedules, to
the Vendor’s Knowledge, there are no claims related to the Business, the
Purchased Assets or the Assumed Liabilities pending under any such Insurance
Policies as to which coverage has been questioned, denied or disputed or in
respect of which there is an outstanding reservation of rights. Neither the
Vendor nor any of its Affiliates has received any written notice of cancellation
of, premium increase with respect to, or alteration of coverage under, any of
such Insurance Policies. All premiums due on such Insurance Policies have either
been paid or, if not yet due, accrued. All such Insurance Policies: (x) are in
full force and effect and enforceable in accordance with their terms; and
(y) have not been subject to any lapse in coverage. None of the Vendor or any of
its Affiliates is in default under, or has otherwise failed to comply with, in
any material respect, any provision contained in any such Insurance Policy. The
Insurance Policies are of the type and in the amounts customarily carried by
Persons conducting a business similar to the Business and are sufficient for
material compliance with all applicable Laws and Contracts to which the Vendor
is a party or by which it is bound. True and complete copies of the Insurance
Policies have been made available to Purchaser.

Section 4.16        Legal Proceedings; Governmental Orders.

 

  (a) Except as set forth in Section 4.16(a) of the Disclosure Schedules, there
are no Actions pending or, to the Vendor’s Knowledge, threatened against or by
the Vendor or any Affiliate of the Vendor: (i) relating to or affecting the
Business, the Purchased Assets or the Assumed Liabilities; or (ii) that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To the Vendor’s Knowledge, no event has occurred
or circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

29



--------------------------------------------------------------------------------

 

  (b) Except as set forth in Section 4.16(b) of the Disclosure Schedules, there
are no outstanding Governmental Orders and no unsatisfied judgments, penalties
or awards against, relating to or affecting the Business. The Vendor and its
Affiliates are in compliance with the terms of each Governmental Order set forth
in Section 4.16(b) of the Disclosure Schedules. No event has occurred or
circumstances exist that may constitute or result in (with or without notice or
lapse of time) a violation of any such Governmental Order.

Section 4.17        Compliance With Laws; Permits.

 

  (a) Except as set forth in Section 4.17(a) of the Disclosure Schedules, the
Vendor is complying, in all material respects, with all Laws applicable to the
conduct of the Business as currently conducted or the ownership and use of the
Purchased Assets.

 

  (b) Except as disclosed in Section 4.17(b), all Permits required for the
Vendor to conduct the Business as currently conducted or for the ownership and
use of the Purchased Assets have been obtained by the Vendor or, to the Vendor’s
Knowledge, any employee or contractor of the Vendor, as required, and are valid
and in full force and effect. Section 4.17(b) of the Disclosure Schedules lists
all current Permits issued to the Vendor that are related to the conduct of the
Business as currently conducted or the ownership and use of the Purchased
Assets, including the names of the Permits and their respective dates of
issuance and expiration. To the Vendor’s Knowledge, no event has occurred that,
with or without notice or lapse of time or both, would reasonably be expected to
result in the revocation, suspension, lapse or limitation of any Permit set
forth in Section 4.17(b) of the Disclosure Schedules.

Section 4.18        Environmental Matters.

 

  (a) The operations of the Vendor with respect to the Business and the
Purchased Assets are currently and have been: (i) in material compliance with
all applicable Environmental Laws; and (ii) except as disclosed in Section
4.17(b), the Vendor possesses and is in material compliance with all
Environmental Permits necessary to operate the Business.

 

  (b) All such Environmental Permits are listed in Section 4.18(b) of the
Disclosure Schedules. To the Vendor’s Knowledge, there are no material Actions
in progress, or pending or threatened, that may result in the cancellation,
revocation or suspension of any Environmental Permit, or in any fines or
penalties for non-compliance with any such Environmental Permit.

 

  (c) None of the Vendor, the Business or the Purchased Assets are the subject
of any Remedial Order.

 

  (d) The Vendor has not received, in the past five (5) years, any Environmental
Notice alleging that the Vendor is in violation of or has any Liability under
any Environmental Law that is unresolved.

 

  (e) The Vendor has not entered into or agreed to any consent, settlement or
other agreement relating to compliance with or Liabilities under any
Environmental Law.

 

30



--------------------------------------------------------------------------------

 

  (f) Neither the Vendor nor any Affiliate has released any Hazardous Substances
at, on or under any part of the Real Property, and there are no Hazardous
Substances present within the area bounded by the ceiling, walls and floor of
any building on any Real property (and excluding anything outside of those
boundaries), in each case, except as would not reasonably be expected to result
in a material Liability under any Environmental Law.

 

  (g) The Vendor has made available to Purchaser all Environmental audits,
assessments, reports and similar reviews regarding Environmental matters, to the
extent that such records are in the possession or under the control of the
Vendor.

 

  (h) Section 4.18(h) of the Disclosure Schedules contains a complete and
accurate list of all active above ground or underground storage tanks owned or
operated by the Vendor or any of its Affiliates in connection with the Business,
the Purchased Assets or the Real Property.

Section 4.19        Benefit Plans.

 

  (a) Section 4.19(a) of the Disclosure Schedules contains a true and complete
list of all Benefit Plans. The Vendor has made available to the Purchaser true
and complete copies of each Benefit Plan and a copy of all booklets, summaries
or manuals circulated by the Vendor to Employees relating to the Benefit Plans.
No changes have occurred or are reasonably expected to occur which would
materially affect the information required to be provided to the Purchaser
pursuant to this provision.

 

  (b) Except as indicated in Section 4.19(b) of the Disclosure Schedules, none
of the Benefit Plans provides benefits to any Person who is not an Employee,
director or officer or former Employee, director or officer of the Vendor.

 

  (c) Except as indicated in Section 4.19(c) of the Disclosure Schedules, no
Benefit Plan is a “registered pension plan” as such term is defined in section
248(1) of the Tax Act. Where the Vendor does contribute to such a plan, the
Vendor’s sole obligation has been to make contributions in respect of one
Employee to the Ironworkers Ontario Pension Fund, a “multi-employer pension
plan” within the meaning of that term in the Pension Benefits Act (Ontario), all
of which have been made or paid in a timely fashion.

 

  (d) Each Benefit Plan has been established, funded and administered in
material compliance with Law.

 

  (e) The Vendor does not have any obligation to pay any change-in-control,
sale, completion, incentive, stay, retention and similar bonuses or payments to
any current or former employee as a result of the transactions contemplated by
this Agreement.

 

  (f) None of the Benefit Plans provide benefits beyond retirement or other
termination of service to Transferring Employees or to the beneficiaries or
dependants of such Transferring Employees except as required by Law.

 

31



--------------------------------------------------------------------------------

  (g) Subject to the requirements of Laws or any Collective Agreement, no
provision of any Benefit Plan limits the right of the Vendor to unilaterally
amend or terminate any Benefit Plan. Except as disclosed in Section 4.19(g) of
the Disclosure Schedules, the Vendor has no commitment or obligation and has not
made any representations to any employee, officer, director, independent
contractor or consultant, whether or not legally binding, to adopt, amend,
modify or continue any Benefit Plan or any Collective Agreement, in connection
with the consummation of the transactions contemplated by this Agreement or
otherwise.

 

  (h) Other than in respect of routine claims for benefits, to the Vendor’s
Knowledge, no Benefit Plan is subject to any pending action, investigation,
examination, claim or other proceeding.

 

  (i) None of the Benefit Plans or any insurance contract relating thereto,
require or permit a retroactive increase in premiums or payments, or require
additional premiums or payments on termination of the Benefit Plan or any
insurance contract relating thereto. All data necessary to administer each
Benefit Plan is in the possession of the Vendor or its agents and is in a form
which is sufficient for the proper administration of such Benefit Plans.

Section 4.20        Employment Matters.

 

  (a) Section 4.20(a) of the Disclosure Schedules sets forth the list of
Employees and independent contractors engaged by the Vendor (without names or
employee numbers), showing their job title, location of employment, cumulative
length of service with the Vendor, whether subject to a written employment
agreement or engagement agreement with the Vendor, annual wage or consulting
fees, bonus, incentive and commission eligibility, annual vacation entitlement,
and whether the actively at work or not, and if not, the type of leave and
expected return to work date, if known.

 

  (b) The Vendor has provided to the Purchaser copies of those contracts in
effect between it and any third party agency supplying temporary workers to the
Vendor. To the Vendor’s Knowledge, no temporary worker provided by such third
party agencies is subject to a written agreement with the Vendor.

 

  (c) Except as listed in Section 4.20(c) of the Disclosure Schedules, no
Employee has any Contract as to length of notice or severance payment required
to terminate his or her employment, other than such as results by Law from the
employment of an employee without a Contract as to notice or severance. The
Vendor has provided to the Purchaser copies of those Contracts in effect between
it and its managers and executives, being Jim Dol, Steve Charbonneau, Martin
Soltermann, Harry Nickel, Faron Morris, Jim Dimambro, Douglas Reyes and Bernhard
Widmer. The Vendor has also provided to the Purchaser template employment
agreements that are in place (with certain variations) with those hourly and
salaried Employees that commenced employment with the Vendor after October 2012.

 

  (d) Except as set forth in Section 4.20(d) of the Disclosure Schedules, the
Vendor is not currently, and has not been, a party to any Collective Agreement
and no trade union, council of trade unions, employee bargaining agency or
affiliated bargaining agent holds bargaining rights with respect to any of the
Employees, including by way of certification, interim certification, voluntary
recognition or successor employer rights, or, to the Vendor’s Knowledge, has
applied or threatened to apply to be certified as the bargaining agent of any of
the Employees.

 

32



--------------------------------------------------------------------------------

 

  (e) Each independent contractor who is disclosed in Section 4.20(a) of the
Disclosure Schedules has been properly classified by the Vendor as an
independent contractor and the Vendor has not received any notice from any
Governmental Authority disputing such classification. The Vendor has provided to
the Purchaser copies of its Contracts in effect between it and any independent
contractor.

 

  (f) Except as disclosed in Section 4.20(f) of the Disclosure Schedules, in the
three (3) years before the date of this Agreement, no notice in writing has been
received by the Vendor of any Action filed by any of its Employees, independent
contractors or Contingent Workers against the Vendor or any current or former
director or officer thereof nor, to the Vendor’s Knowledge, is any Action by an
Employee, independent contractor or Contingent Worker threatened or pending,
alleging a breach by the Vendor of any Employment Laws.

 

  (g) To the Vendor’s Knowledge, no Employee or independent contractor currently
engaged by the Vendor has stated that he or she will resign or retire or cease
to provide work or services as a result of the Closing.

 

  (h) Except as disclosed in Section 4.20(h) of the Disclosure Schedules, there
is no notice of assessment, provisional assessment, reassessment, supplementary
assessment, penalty assessment or increased assessment which the Vendor has
received in the three (3) year period prior to the date of this Agreement from
any workplace safety and insurance or workers compensation board or similar
Governmental Authority in any jurisdiction where the Business is carried on that
remain unpaid.

 

  (i) To the Vendor’s Knowledge, and except as set forth in Section 4.20(i) of
the Disclosure Schedules, there are no outstanding Governmental Orders nor any
pending charges made under any Occupational Health and Safety Acts relating to
the Business or the Purchased Assets and there have been no fatal accidents or
accidents involving a critical injury of an Employee or Contingent Worker within
the last three (3) years that might reasonably be expected to lead to charges
involving the Vendor under the Occupational Health and Safety Acts. The Vendor
has complied with all Governmental Orders issued under the Occupational Health
and Safety Acts.

 

  (j) All Employees have those work permits, visas, authorizations or status, as
the case may be, required to perform work or to provide services in Canada.
Section 4.20(j) of the Disclosure Schedules sets forth in respect of each
Employee who is employed pursuant to a work permit: (i) the expiry date of such
work permit, (ii) whether the Vendor has made any attempts to renew such work
permit and (iii) the status of any such attempts to renew such work permit.

 

  (k) To Vendor’s Knowledge, the Vendor is in material compliance with the terms
of the Immigration and Refugee Protection Act including as such relates to the
hiring of temporary foreign workers and any and all Labour Market Impact
Assessment Option attestations that govern the Employees. The Vendor is not
currently subject to any compliance audit.

 

  (l) Section 4.20(l) of the Disclosure Schedules sets forth a list of each
Employee who is required to possess a licence or registration to provide
stamping or certification services in respect of Projects in order to carry out
the terms of his or her employment.

 

33



--------------------------------------------------------------------------------

Section 4.21        Taxes.

 

  (a) The Vendor is not a non-resident of Canada within the meaning of the Tax
Act.

 

  (b) The Vendor is duly registered for the purposes of the HST/GST Act and the
Vendor’s HST/GST registration number is 131696437 RT0001.

 

  (c) The Vendor has duly and timely filed all Tax Returns required to be filed
in all relevant jurisdictions under applicable Laws, and all such Tax Returns
are complete and correct and have been prepared in compliance with all
applicable Laws.

 

  (d) The Vendor has not received notification of any proceedings,
investigations, audits or claims now pending against the Vendor in respect on
any Taxes, and there are no matters under discussion, audit or appeal with any
Governmental Authority relating to Taxes, which will result in an Encumbrance on
the Purchased Assets.

 

  (e) The Vendor has paid all Taxes (including all instalments on account of
Taxes for the current year) due and owing by it and has duly and timely withheld
all Taxes and other amounts required by Law to be withheld by it which would
result in an Encumbrance on the Purchased Assets (including Taxes and other
amounts required to be withheld by it in respect of any amount paid or credited
or deemed to be paid or credited by it to or for the account or benefit of any
Person, including any Employees, officers or directors and any non-resident
Person), and has duly and timely remitted to the appropriate Governmental
Authority such Taxes and other amounts required by Law to be remitted by it.

 

  (f) The Vendor has duly and timely collected all amounts on account of any
sales or transfer taxes, including HST/GST and provincial or territorial sales
taxes, required by Law to be collected by it and has duly and timely remitted to
the appropriate Governmental Authority any such amounts required by Law to be
remitted by it.

 

  (g) There are no Encumbrances for Taxes upon any of the Purchased Assets.

Section 4.22        Absence of Certain Business Practices.

Neither the Vendor, nor any of its Affiliates or agents, nor, to the Vendor’s
Knowledge, any other Person acting on behalf or associated therewith, acting
alone or together, have: (a) received, directly or indirectly, any rebates,
influence payments, commissions, promotional allowances or any other economic
benefits from any customer, supplier, employee or agent of any customer or
supplier in order to: (i) obtain favourable treatment in securing business;
(ii) pay for favourable treatment for business secured; (iii) obtain special
concessions or for special concessions already obtained for or in respect of the
Business; or (b) directly or indirectly given or agreed to give any bribe or
other unlawful payment of money or other unlawful thing of value, any unlawful
discount, or any other unlawful inducement to any customer, supplier, employee
or agent of any customer or supplier, any official or employee of any government
(domestic or foreign), or other Person who was, is or may be in a position to
help or hinder the Business (or assist the Vendor in connection with any actual
or proposed transaction), in each case which: (x) may subject the Vendor to any
damage or penalty in any civil, criminal or governmental litigation or
proceeding, or (y) if not given in the past, may have had an adverse effect on
the assets, business, operations or prospects of the Vendor.

 

34



--------------------------------------------------------------------------------

Section 4.23        Product Warranties.

 

  (a) Section 4.23(a) of the Disclosure Schedules lists: (i) the form of all
warranties given by the Vendor to purchasers of products and services supplied
by the Vendor or any of its Affiliates during the past three (3) years in the
Ordinary Course; and (ii) any warranties given by the Vendor or any of its
Affiliates to purchasers of products and services supplied by the Vendor or any
of its Affiliates that by their terms have not expired as of the date hereof.
All warranties given that have been given by the Vendor or any of its Affiliates
to purchasers of products supplied by the Vendor or any of its Affiliates are
substantially similar to the form of warranties set out in Section 4.23 of the
Disclosure Schedules. Except as set forth in Section 4.23 of the Disclosure
Schedules: (x) there have been no Warranty Claims in the three (3) year period
ending on the date hereof; (y) there are no outstanding Warranty Claims; and
(z) to the Knowledge of the Vendor, there are no such Warranty Claims that may
be forthcoming.

 

  (b) Section 4.23(b) of the Disclosure Schedules sets forth a list of all
Project back charges relating to each completed Project and each Substantially
Completed Project, which indicates: (i) the current amount accrued by the Vendor
in the statement of Estimated Working Capital delivered as of the Closing Date
with respect to all Project back charges relating to each completed Project and
each Substantially Completed Project; and (ii) the completed Project or
Substantially Completed Project to which such Project back charges relates.

Section 4.24        Brokers.

Other than CCC Investment Banking, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of the Vendor Parties.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, the Purchaser represents and warrants to the Vendor Parties that the
statements contained in this Article V are true and correct as of the date
hereof.

Section 5.01        Corporate Status of Purchaser.

The Purchaser is a corporation incorporated and validly existing under the Law
of Ontario and has not been discontinued or dissolved under such Law. No steps
or proceedings have been taken to authorize or require such discontinuance or
dissolution. The Purchaser has submitted all notices and returns of corporate
information and all other filings required by applicable Law to be submitted by
it to any Governmental Authority.

Section 5.02        Authority of Purchaser.

The Purchaser has the corporate power and capacity to enter into this Agreement
and the other Transaction Documents to which the Purchaser is a party, to carry
out its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The

 

35



--------------------------------------------------------------------------------

execution and delivery by the Purchaser of this Agreement and any other
Transaction Document to which the Purchaser is a party, the performance by the
Purchaser of its obligations hereunder and thereunder and the consummation by
the Purchaser of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of Purchaser. This
Agreement has been duly executed and delivered by the Purchaser, and (assuming
due authorization, execution and delivery by the Vendor Parties) this Agreement
constitutes a legal, valid and binding obligation of the Purchaser enforceable
against the Purchaser in accordance with its terms. When each other Transaction
Document to which the Purchaser is or will be a party has been duly executed and
delivered by the Vendor Parties (assuming due authorization, execution and
delivery by each other party thereto), such Transaction Document will constitute
a legal, valid and binding obligation of the Purchaser enforceable against it in
accordance with its terms.

Section 5.03        No Conflicts; Consents.

The execution, delivery and performance by the Purchaser of this Agreement and
the other Transaction Documents to which it is a party, and the consummation of
the transactions contemplated hereby and thereby, do not and will not:
(a) conflict with or result in a violation or breach of, or default under, any
provision of the Articles, by-laws or any unanimous shareholder agreement of the
Purchaser; (b) conflict with or result in a violation or breach of any provision
of any Law or Governmental Order applicable to the Purchaser; or (c) require the
consent, notice or other action by any Person under any Contract to which the
Purchaser is a party. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to the Purchaser in connection with the execution and
delivery of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, except for
such consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, in the aggregate, would not have a Material Adverse Effect.

Section 5.04        Brokers.

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement or any other Transaction Document based upon arrangements made by or
on behalf of the Purchaser.

Section 5.05        Legal Proceedings.

There are no Actions pending or, to the Purchaser’s knowledge, threatened
against or by the Purchaser or any Affiliate of the Purchaser that challenge or
seek to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise or
serve as a basis for any such Action.

Section 5.06        HST/GST.

The Purchaser is duly registered for purposes of the HST/GST Act and the
Purchaser’s registration number is 74483 6321 RT0001.

 

36



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

Section 6.01        Employees and Employee Benefits.

 

  (a) Subject to the Closing and the terms of this Section 6.01, the Purchaser
shall offer employment, effective as of the Closing Date, to each Employee
listed in Section 4.20(a) of the Disclosure Schedules (other than the Key
Employees), on terms and conditions that are substantially similar in the
aggregate to those existing as of the Closing Date. In such offer, the Purchaser
shall recognize the service of each such Employee with the Vendor for all
purposes.

 

  (b) Notwithstanding the foregoing, in respect of Employees who are on approved
leaves of absence on the Closing Date, the effective date of employment may not
be the Closing Date, but rather the terms of written offers of employment to any
such Employee shall specify that the offer is conditional upon the Employee
being capable of returning to work within twelve (12) months of the Closing Date
and the date on which such Employee returns to work shall be the date of
employment and the date that the Employee becomes a Transferred Employee.

 

  (c) Without limiting the Vendor’s obligations in respect of Transferring
Employees prior to the Closing Date, the Vendor shall be responsible for:
(i) all Liabilities for salary, wages, bonuses, commissions, vacation pay and
other compensation relating to employment of all Employees, including
Transferring Employees prior to the Closing Date; (ii) all Liabilities for
claims for workers’ compensation arising from or related to employment in the
Business prior to the Closing Date; and (iii) all Liabilities associated with or
in any way relating to Employees that receive offers of employment from the
Purchaser that are substantially similar in the aggregate to those terms
existing on the Closing Date, but who do not accept the Purchaser’s offers of
employment and who do not become Transferring Employees (“Non-Transferring
Employees”), including all severance payments, damages for wrongful dismissal
and all related costs in respect of the termination by the Vendor of the
employment of any Non-Transferring Employee.

 

  (d) Without limiting the Purchaser’s obligations in respect of the
Transferring Employees, on and after the Closing Date the Purchaser shall be
responsible for: (i) all Liabilities for salary, wages, bonuses, commissions,
vacation pay, and other compensation relating to employment of all Transferring
Employees on and after the Closing Date or such later date that an Employee
becomes a Transferring Employee, as the case may be, and all Liabilities under
or in respect of the Benefit Plans; (ii) all severance payments, damages for
wrongful dismissal and all related costs in respect of the termination by the
Purchaser of the employment of any Transferring Employee after the Closing Date;
(iii) all severance payments, damages for wrongful dismissal and all related
costs in respect of the termination by the Vendor of the employment of any
Employee that does not receive an offer of employment from the Purchaser that is
substantially similar in the aggregate to those terms existing on the Closing
Date; and (iv) all Liabilities for claims for injury, disability, death or
workers’ compensation arising from or related to employment of any Transferring
Employees after the Closing Date.

Section 6.02        Confidentiality.

From and after the Closing, the Vendor Parties shall, and shall cause each of
their Affiliates to, hold, and shall use their commercially reasonable efforts
to cause their respective Representatives to hold, in confidence any and all
information, whether written or oral, concerning the Business, except to the
extent that such information: (a) is generally available to and known by the
public through no fault of the Vendor Parties, any of their Affiliates or their
respective Representatives; or (b) is lawfully acquired by the Vendor Parties,
any of their

 

37



--------------------------------------------------------------------------------

Affiliates or their respective Representatives from and after the Closing from
sources who are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. If either Vendor Party or any of its
Affiliates or their respective Representatives are compelled to disclose any
information by judicial or administrative process or by other requirements of
Law, the Vendor Party shall promptly notify the Purchaser in writing and shall
disclose only that portion of such information that the Vendor is advised by its
counsel in writing is legally required to be disclosed, provided that the Vendor
shall use reasonable best efforts to obtain an appropriate injunction,
protective order or other reasonable assurance that confidential treatment will
be accorded such information.

Section 6.03        Personal Information Privacy.

The Purchaser shall at all times comply with all Laws governing the protection
of personal information with respect to Personal Information disclosed or
otherwise provided to the Purchaser by the Vendor Parties under this Agreement.
The Purchaser shall only collect, use or disclose such Personal Information for
the purposes of investigating the Business as contemplated in this Agreement and
completing the transactions contemplated in this Agreement. The Purchaser shall
safeguard all Personal Information collected from the Vendor Parties properly in
a manner consistent with the degree of sensitivity of the Personal Information
and maintain at all times the security and integrity of the Personal
Information. The Purchaser shall not make copies of the Personal Information or
any excerpts thereof or in any way re-create the substance or contents of the
Personal Information if the purchase of the Purchased Assets is not completed
for any reason and shall return all Personal Information to the Vendor Parties
or destroy such Personal Information at a Vendor Party’s request.

Section 6.04        Non-competition; Non-solicitation.

 

  (a) For a period of five (5) years commencing on the Closing Date (the
“Restricted Period”), the Vendor Parties shall not, and shall not permit any of
their Affiliates to, directly or indirectly: (i) engage in or assist others in
engaging in the Business in the Territory; (ii) have an interest in any Person
that engages directly or indirectly in the Business in the Territory in any
capacity, including as a partner, shareholder, member, employee, principal,
agent, trustee or consultant; or (iii) cause, induce or encourage any material
actual or prospective client, customer, supplier or licensor of the Business
(including any existing or former client or customer of the Vendor and any
Person that becomes a client or customer of the Business after the Closing), or
any other Person who has a material business relationship with the Business, to
terminate or modify any such actual or prospective relationship. Notwithstanding
the foregoing: (a) a Vendor Party may own, directly or indirectly, solely as an
investment, securities of any Person traded on any stock exchange if such Vendor
Party is not a controlling Person of, or a member of a group which controls,
such Person and does not, directly or indirectly, own 5% or more of any class of
securities of such Person; and (b) the Principal may continue to hold a direct
or indirect ownership interest in Alphacladding, LLC (“Alphacladding”), but only
to the extent that the business of Alphacladding consists of the provision of
design and engineering services to its customers pursuant to a contract with
such customer for a construction project, and such business does not include the
provision of manufacturing, fabrication, assembly and/or installation services
to customers in respect of construction projects.

 

38



--------------------------------------------------------------------------------

 

  (b) During the Restricted Period, the Vendor Parties shall not, and shall not
permit any of their Affiliates to, directly or indirectly, hire or solicit any
person who is offered employment by the Purchaser under Section 6.01(a) or is or
was employed in the Business during the Restricted Period, or encourage any such
employee to leave such employment or hire any such employee who has left such
employment, except pursuant to a general solicitation that is not directed
specifically to any such employees.

 

  (c) During the Restricted Period, the Vendor Parties shall not, and shall not
permit any of its Affiliates to, directly or indirectly, solicit or entice, or
attempt to solicit or entice, any clients or customers of the Business or
potential clients or customers of the Business for purposes of diverting their
business or services from the Purchaser.

 

  (d) The Vendor Parties acknowledge that a breach or threatened breach of this
Section 6.04 would give rise to irreparable harm to the Purchaser, for which
monetary damages would not be an adequate remedy, and hereby agrees that, in the
event of a breach or a threatened breach by a Vendor Party of any such
obligations, the Purchaser shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an interim or
permanent injunction, specific performance and any other relief that may be
available from a court of competent equitable jurisdiction (without any
requirement to post bond or other security).

 

  (e) The Vendor Parties acknowledge that the restrictions contained in this
Section 6.04 are reasonable and necessary to protect the legitimate interests of
the Purchaser and constitute a material inducement to the Purchaser to enter
into this Agreement and consummate the transactions contemplated by this
Agreement. The covenants contained in this Section 6.04 and each provision
hereof are severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.

Section 6.05        Consents

 

  (a) The Vendor Parties and the Purchaser shall use their respective
commercially reasonable efforts to give all notices to, and obtain all consents
from, all third parties that are described in Section 4.03 and Section 5.03 of
the Disclosure Schedules, provided that for greater certainty only the Material
Consents shall be required to be delivered by the Vendor Parties on Closing.

 

  (b) If any consent, approval or authorization necessary to preserve any right
or benefit under any Contract to which the Vendor is a party is not obtained
before the Closing, the Vendor Parties shall, subsequent to the Closing,
cooperate with the Purchaser in attempting to obtain such consent, approval or
authorization as promptly thereafter as practicable. If such consent, approval
or authorization cannot be obtained, the Vendor Parties shall use their
commercially reasonable efforts to provide the Purchaser with the rights and
benefits of the affected Contract for the term thereof and, if the Vendor
Parties provide such rights and benefits, the Purchaser shall assume all
obligations and burdens thereunder.

 

39



--------------------------------------------------------------------------------

Section 6.06        Books and Records.

 

  (a) For a period of six (6) years from the Closing Date or for such longer
period as may be required by Law, the Purchaser will retain all original Books
and Records. So long as any such Books and Records are retained by the Purchaser
pursuant to this Agreement, the Vendor Parties have the reasonable right to
inspect and to make copies (at their own expense) of them at any time upon
reasonable request during normal business hours and upon reasonable notice for
any proper purpose and without undue interference to the business operations of
the Purchaser. The Purchaser has the right to have its representatives present
during any such inspection.

 

  (b) For a period of six (6) years from the Closing Date or for such longer
period as may be required by Law, the Vendor will retain all books of account,
ledgers and general, financial and accounting records of the Business (for
greater certainty, excluding the Books and Records). So long as any such records
are retained by the Vendor pursuant to this Agreement, the Purchaser shall have
the reasonable right to inspect and to make copies (at its own expense) of them
at any time upon reasonable request during normal business hours and upon
reasonable notice for any proper purpose and without undue interference to the
business operations of the Vendor. The Vendor Parties have the right to have
their Representatives present during any such inspection.

Section 6.07        Post-Closing Insurance.

For a period of five (5) years following the Closing Date, the Vendor agrees to
maintain in place in respect of the operation of the Business by the Vendor
prior to the Closing Date: (a) successor general liability insurance with a
limit of $5,000,000; (b) engineering errors and omissions insurance with a limit
of $1,000,000; and (c) director and officer liability insurance at levels
consistent with prior practice, and that: (i) the Purchaser shall, at all times,
be included as an additional insured under such insurance policies; (ii) such
insurance policies will include coverage with respect to product liability
claims and claims arising out of Vendor completed Projects made on or after the
Closing Date and involving products sold by, or manufactured by or on behalf of,
and services provided by or for the Business during its operation by the Vendor
and any of its Affiliates, and (iii) at the Closing, and upon the Purchaser’s
written request at reasonable intervals following the Closing, the Vendor shall
provide a certificate of such insurance policies evidencing such coverage and
showing the Purchaser as an additional insured.

Section 6.08        Use of Name and other Marks.

 

(a) Effective as at the day immediately following the Closing Date, the Vendor
Parties shall cause the Vendor to change its name from Sotawall Inc., and shall
cause the Vendor’s Affiliates to change their names from Sota Holdings, Ltd.,
Sota Curtainwalls Inc., and Sota USA Inc. and, within 10 days following the
Closing Date, shall change all their other Business Names to such other names
that do not include the words or descriptors “Sota” or any Business Name forming
part of the Purchased Assets or any combination or variation of any of the
foregoing, including any combination with any other name. From and after
Closing, except as provided for herein, neither the Vendor Parties nor any
Affiliate will directly or indirectly use:

 

40



--------------------------------------------------------------------------------

 

    (i) the words “Sota” or any Business Name forming part of the Purchased
Assets;

 

   (ii) any trade or service mark, trade, business or domain name, design or
logo which was used by the Business or by the Vendor Parties with respect to the
Business; or

 

  (iii) anything which would reasonably be expected to result in confusion with
such words, mark, name, design or logo or that is a derivative thereof, forming
part of the Purchased Assets.

 

(b) From and after Closing, the Purchaser shall have the sole right to:

 

    (i) refer to the Business as Sotawall Inc., Sota Holdings Ltd., Sota
Curtainwalls Inc., and/or Sota USA Inc. (or any other Business Name forming part
of the Purchased Assets) alone or in combination with other words and to use
such reference in advertising or in the description or name of any service or
product purchased, processed or sold by the Purchaser in continuation of the
Business;

 

   (ii) sell or otherwise use or dispose of any materials with respect to the
Business which bear any Business Name alone or in combination with other words
if such materials: (A) were included in the Purchased Assets, (B) are returned
to the Purchaser after Closing, or (C) were contracted for by the Vendor Parties
prior to Closing; and

 

  (iii) use any signs, letterhead, invoices or other supplies which bear any
Business Name alone or in combination with other words if such signs or
supplies: (A) were included in the Purchased Assets, or (B) were contracted for
by the Vendor Parties prior to Closing.

Section 6.09        Public Announcements.

Unless otherwise required by applicable Law or stock exchange requirements
(based upon the reasonable advice of counsel), no party to this Agreement shall
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of any such announcement.

Section 6.10        Bulk Sales.

The parties hereby waive compliance with the provisions of the Bulk Sales Act
(Ontario) or section 6 of the Retail Sales Tax Act (Ontario) or similar Laws of
any jurisdiction that may otherwise be applicable with respect to the sale of
any or all of the Purchased Assets to Purchaser; it being understood that any
Liabilities arising out of the failure of the Vendor to comply with the
requirements and provisions of the Bulk Sales Act (Ontario) or section 6 of the
Retail Sales Tax Act (Ontario) or similar Laws of any jurisdiction which would
not otherwise constitute Assumed Liabilities shall be treated as Excluded
Liabilities.

 

41



--------------------------------------------------------------------------------

Section 6.11        Receivables.

From and after the Closing, if the Vendor Parties or any of their Affiliates
receives or collects any funds relating to any Accounts Receivable or any other
Purchased Asset, the Vendor Parties or their Affiliate shall remit such funds to
the Purchaser within five (5) Business Days after its receipt thereof. From and
after the Closing, if the Purchaser or its Affiliate receives or collects any
funds relating to any Excluded Asset, the Purchaser or its Affiliate shall remit
any such funds to the Vendor within five (5) Business Days after its receipt
thereof.

Section 6.12 Tax Matters.

 

  (a) HST/GST Election. The Purchaser and the Vendor shall jointly make the
election provided for under section 167(1) of the HST/GST Act, so that no
HST/GST will be payable in respect of the transactions contemplated by this
Agreement. The Purchaser and the Vendor shall jointly complete the election form
(more particularly described as HST-44) in respect of such election, and the
Purchaser shall file the completed election form no later than the due date for
the Purchaser’s HST/GST returns for the first reporting period in which HST/GST
would, in the absence of this election, become payable in connection with the
transactions contemplated by this Agreement, which due date is January 31, 2017.
Notwithstanding such election and anything to the contrary in this Agreement, in
the event it is finally determined by any relevant Governmental Authority, that
the Vendor is liable to collect and remit HST/GST in respect of the sale of the
Purchased Assets, the Purchaser shall pay such HST/GST to the Vendor for
remittance to the appropriate Governmental Authority and the Purchaser shall
indemnify and save the Vendor (and any present or former directors and officers
of the Vendor) harmless with respect to any such Taxes and costs payable
resulting from such determination.

 

  (b) Section 22 Tax Elections. The Vendor and the Purchaser shall, as soon as
possible after the Closing Date, jointly execute an election under section 22 of
the Tax Act , and under the equivalent or corresponding provisions of any other
applicable provincial or territorial statute, with respect to the sale of the
Accounts Receivable and shall designate therein the portion of the Purchase
Price allocated to the Accounts Receivable under Section 2.08 as consideration
paid by Purchaser for the Accounts Receivable. The Vendor and the Purchaser
shall each file such elections forthwith after the execution thereof (and, in
any event, with their respective Tax returns for the taxation year in which
Closing Date occurs).

 

  (c) Subsection 20(24) Tax Elections. The Purchaser and the Vendor shall
jointly execute and file an election under subsection 20(24) of the Tax Act in
the manner required by subsection 20(25) of the Tax Act and under the equivalent
or corresponding provisions of any other applicable provincial or territorial
statute, in the prescribed forms and within the time period permitted under the
Tax Act and under any other applicable provincial or territorial statute, as to
such amount paid by the Vendor to the Purchaser for assuming future obligations.
In this regard, the Purchaser and the Vendor acknowledge that a portion of the
Purchased Assets transferred by the Vendor pursuant to this Agreement and having
a value equal to the amount elected under subsection 20(24) of the Tax Act and
the equivalent provisions of any applicable provincial or territorial statute,
is being transferred by the Vendor as a payment for the assumption of such
future obligations by the Purchaser.

 

42



--------------------------------------------------------------------------------

 

  (d) The Vendor and the Purchaser agree that no proceeds shall be received or
receivable by the Vendor as consideration for entering into any agreement
containing non-competition and non-solicitation provisions. The Vendor and the
Purchaser also agree that any such agreement is being entered into to maintain
or preserve the fair market value of the Business being purchased by the
Purchaser. Furthermore, the Vendor and the Purchaser agree to sign and file an
election under paragraph 56.4(7)(g) of the Tax Act and under the equivalent or
corresponding provisions of any other applicable provincial or territorial
statute.

 

  (e) The provisions of this Section 6.12 shall apply with respect to any
additional Taxes imposed by reason of any indemnity payment under Article VII.

Section 6.13        Payroll Transition Services

 

(a) The parties acknowledge that the Master Services Agreement between Ceridian
Canada Ltd. (“Ceridian”) and the Vendor dated on or about January 15, 2015, as
amended (together with any statements or work executed in connection therewith,
the “Ceridian Agreement”), pursuant to which Ceridian agreed to provide to the
Vendor payroll processing services for the Employees, is an Assigned Contract.

 

(b) Notwithstanding the terms of Section 2.03, the Ceridian Contract shall not
be assigned to the Purchaser on the Closing Date, but shall instead be held by
the Vendor in trust for the benefit of the Purchaser until such time that the
Purchaser has notified the Vendor that the Purchaser has been enrolled on the
Ceridian payroll system (currently anticipated to be on or about January 1,
2017). Immediately following such notice from the Purchaser, and in any event,
no later than February 1, 2017, the Vendor and the Purchaser shall execute an
assignment and assumption agreement to effect the assignment of the Ceridian
Agreement to the Purchaser (the date of execution of such assignment and
assumption agreement, the “Ceridian Assignment Date”). The Vendor shall comply
with the terms of the Ceridian Agreement until such assignment and assumption.

 

(c) From the Closing Date to the Ceridian Assignment Date, all Transferred
Employees and Key Employees that have signed a Key Employee Agreement will
remain on the Ceridian payroll system administered by the Vendor pursuant to the
Ceridian Agreement. During such period the Vendor shall fund and pay for, on
behalf of the Purchaser all: (i) payroll funding and premium costs and taxes
associated with Canada Pension Plan, Employment Insurance, Workplace Safety and
Insurance or Workers’ Compensation premiums, Employer Health Tax and any other
remittances required; and (b) services fees or other costs imposed by the
Ceridian Agreement in accordance with the Ceridian Agreement (collectively,
“Payroll Costs”), and the Purchaser shall promptly reimburse the Vendor for such
amounts against delivery by the Vendor of supporting documentation and
confirmation of payment. For greater certainty, the Purchaser shall only be
required to reimburse the Vendor for Payroll Costs under the Ceridian Agreement
to the extent that such amounts accrue from and after the Closing Date.

Section 6.14        Further Assurances.

Following the Closing, each of the parties hereto shall, and shall cause their
respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement and the other Transaction Documents.

 

43



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

Section 7.01        Survival.

Subject to the limitations and other provisions of this Agreement, the
representations and warranties contained herein shall survive the Closing and
shall remain in full force and effect until the date that is twenty-four
(24) months from the Closing Date; provided that the representations and
warranties in: (a) Section 4.01, Section 4.02, Section 4.08, Section 4.09,
Section 4.24, Section 5.01, Section 5.02 and Section 5.04 shall survive
indefinitely; (b) Section 4.21 shall survive for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation or
extension thereof) plus sixty (60) days; and (c) Section 4.18 shall remain in
full force and effect until the date that is five (5) years from the Closing
Date. All covenants and agreements of the parties contained herein shall survive
the Closing indefinitely or for the period explicitly specified therein;
provided that the covenants and agreements of the parties contained herein that
are required to be performed prior to Closing shall merge on Closing and be of
no further force or effect. Notwithstanding the foregoing, any claims asserted
in good faith with reasonable specificity (to the extent known at such time) and
in writing by notice from the non-breaching party to the breaching party before
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved or the expiry of the limitation
period under applicable Law, whichever is sooner.

Section 7.02        Indemnification By the Vendor Parties.

Subject to the other terms and conditions of this Article VII, the Vendor
Parties shall jointly and severally indemnify and defend each of the Purchaser
and its Affiliates and their respective Representatives (collectively, the
“Purchaser Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Purchaser Indemnitees based upon,
arising out of, with respect to or by reason of:

 

  (a) any inaccuracy in or breach of any of the representations or warranties of
the Vendor Parties contained in this Agreement or in any certificate or
instrument delivered by or on behalf of the Vendor Parties under this Agreement;

 

  (b) any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by the Vendor Parties under this Agreement or any of the other
Transaction Documents;

 

  (c) any Excluded Asset or any Excluded Liability; or

 

  (d) any Third-party Claim based upon, resulting from or arising out of the
business, operations, properties, assets or obligations of the Vendor Parties or
any of their Affiliates (other than the Business, Purchased Assets or Assumed
Liabilities) conducted, existing or arising on or before the Closing Date.

 

44



--------------------------------------------------------------------------------

Section 7.03         Indemnification By the Purchaser.

Subject to the other terms and conditions of this Article VII, Purchaser shall
indemnify and defend each of the Vendor and its Affiliates and their respective
Representatives (collectively, the “Vendor Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Vendor
Indemnitees based upon, arising out of, with respect to or by reason of:

 

  (a) any inaccuracy in or breach of any of the representations or warranties of
the Purchaser contained in this Agreement or in any certificate or instrument
delivered by or on behalf of the Purchaser under this Agreement;

 

  (b) any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by the Purchaser under this Agreement or any of the other
Transaction Documents;

 

  (c) the administration by the Vendor of the Ceridian payroll system on behalf
of the Purchaser from the Closing Date to the Ceridian Assignment Date pursuant
to Section 6.13, except to the extent such Losses arise from the Vendor’s
negligence or wilful misconduct; or

 

  (d) any Assumed Liability.

Section 7.04        Certain Limitations.

The indemnification provided for in Section 7.02 and Section 7.03 shall be
subject to the following limitations:

 

  (a) The Vendor Parties shall not be liable to the Purchaser Indemnitees for
indemnification under Section 7.02(a) until the aggregate amount of all Losses
in respect of indemnification under Section 7.02(a) exceeds $875,000 (the
“Basket”), in which event the Vendor Parties shall be required to pay or be
liable for all such Losses from the first Dollar. The aggregate amount of all
Losses for which the Vendor Parties shall be liable under Section 7.02(a) shall
not exceed $25,000,000 (the “Cap”).

 

  (b) The Purchaser shall not be liable to the Vendor Indemnitees for
indemnification under Section 7.03(a) until the aggregate amount of all Losses
in respect of indemnification under Section 7.03(a) exceeds the Basket, in which
event the Purchaser shall be required to pay or be liable for all such Losses
from the first Dollar. The aggregate amount of all Losses for which Purchaser
shall be liable under Section 7.03(a) shall not exceed the Cap.

 

  (c) Notwithstanding the foregoing, the limitations set forth in Section
7.04(a) and Section 7.04(b) shall not apply to Losses based upon, arising out
of, with respect to or by reason of any inaccuracy in or breach of any
representation or warranty in Section 4.01, Section 4.02, Section 4.08,
Section 4.09, Section 4.21, Section 4.24, Section 5.01, Section 5.02 and
Section 5.04.

 

  (d) For the Purposes of this Article VII, any materiality, Material Adverse
Effect or similar qualifier shall be disregarded (as if such qualification or
standard was deleted) in calculating the amount of any Losses related to a
breach of a representation or warranty.

 

45



--------------------------------------------------------------------------------

Section 7.05        Indemnification Procedures.

The party making a claim under this Article VII is referred to as the
“Indemnified Party”, and the party against whom such claims are asserted under
this Article VII is referred to as the “Indemnifying Party”.

 

  (a)

Third-party Claims. If any Indemnified Party receives notice of the assertion or
commencement of any Action made or brought by any Person who is not a party to
this Agreement or an Affiliate of a party to this Agreement or a Representative
of the foregoing (a “Third-party Claim”) against such Indemnified Party with
respect to which the Indemnifying Party is obligated to provide indemnification
under this Agreement, the Indemnified Party shall give the Indemnifying Party
reasonably prompt written notice thereof, but in any event not later than thirty
(30) days after receipt of notice of such Third-party Claim. The failure to give
such prompt written notice shall not, however, relieve the Indemnifying Party of
its indemnification obligations, except to the extent that the Indemnifying
Party forfeits rights or defences by reason of such failure. Such notice by the
Indemnified Party shall: (i) describe the Third-party Claim in reasonable
detail, (ii) include copies of all material written evidence thereof and
(iii) indicate the estimated amount, if reasonably practicable, of the Loss that
has been or may be sustained by the Indemnified Party. The Indemnifying Party
shall have the right to participate in, or by giving written notice to the
Indemnified Party, to assume the defence of any Third-party Claim at the
Indemnifying Party’s expense and by the Indemnifying Party’s own counsel, and
the Indemnified Party shall co-operate in good faith in such defence; provided
that, if the Indemnifying Party is a Vendor Party, such Indemnifying Party shall
not have the right to defend or direct the defence of any such Third-party Claim
that: (x) is asserted directly by or on behalf of a Person that is a supplier or
customer of the Business, or (y) seeks an injunction or other equitable relief
against the Indemnified Party. If the Indemnifying Party assumes the defence of
any Third-party Claim, subject to Section 7.05(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counter-claims pertaining to any such Third-party Claim in the name and on
behalf of the Indemnified Party. The Indemnified Party shall have the right to
participate in the defence of any Third-party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defence thereof. The
fees and disbursements of such counsel shall be at the expense of the
Indemnified Party, provided that, if in the reasonable opinion of counsel to the
Indemnified Party: (A) there are legal defences available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third-party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement or fails to diligently prosecute the defence of such Third-party
Claim, the Indemnified Party may, subject to Section 7.05(b), pay, compromise,
defend such Third-party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third-party Claim. The Vendor
Parties and the Purchaser shall co-operate with each other in all reasonable
respects in

 

46



--------------------------------------------------------------------------------

  connection with the defence of any Third-party Claim, including making
available (subject to the provisions of Section 6.02) records relating to such
Third-party Claim and furnishing, without expense (other than reimbursement of
actual out-of-pocket expenses) to the defending party, management employees of
the non-defending party as may be reasonably necessary for the preparation of
the defence of such Third-party Claim.

 

  (b) Settlement of Third-party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third-party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 7.05(b). If a firm offer is made to settle a
Third-party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
Liabilities and obligations in connection with such Third-party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten (10) days after
its receipt of such notice, the Indemnified Party may continue to contest or
defend such Third-party Claim and, in that event, the maximum liability of the
Indemnifying Party as to such Third-party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defence of such Third-party Claim, the
Indemnifying Party may settle the Third-party Claim upon the terms set forth in
such firm offer to settle such Third-party Claim. If the Indemnified Party has
assumed the defence under Section 7.05(a), it shall not agree to any settlement
without the written consent of the Indemnifying Party (which consent shall not
be unreasonably withheld or delayed).

 

  (c)

Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third-party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except to the extent that the Indemnifying
Party forfeits rights or defences by reason of such failure. Such notice by the
Indemnified Party shall: (i) describe the Direct Claim in reasonable detail,
(ii) include copies of all material written evidence thereof and (iii) indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have
thirty (30) days after its receipt of such notice to respond in writing to such
Direct Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim and whether and to what extent any amount is payable in
respect of the Direct Claim, and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Indemnified Party’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such 30-day period, the

 

47



--------------------------------------------------------------------------------

  Indemnifying Party shall be deemed to have rejected such claim, in which case
the Indemnified Party shall be free to pursue such remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement.

Section 7.06        Payments.

Once a Loss is agreed to by the Indemnifying Party or finally adjudicated to be
payable under this Article VII, the Indemnifying Party shall satisfy its
obligations within fifteen (15) Business Days of such final, non-appealable
adjudication by wire transfer of immediately available funds; provided that,
where the Vendor Parties are the Indemnifying Party, during the term of the
Escrow Agreement and until the Escrow Amount is exhausted, such obligations will
be satisfied by the Escrow Agent releasing the portion of the Escrow Amount
required to satisfy the Loss, in accordance with the terms of the Escrow
Agreement. The parties hereto agree that, except for payments to be made in
accordance with the Escrow Agreement, should an Indemnifying Party not make full
payment of any such obligations within such fifteen (15) Business Day period,
any amount payable shall accrue interest from and including the date of
agreement of the Indemnifying Party or final, non-appealable adjudication to and
including the date such payment has been made at a rate per annum equal to the
Prime Rate. Such interest shall be calculated daily on the basis of a 366 day
year and the actual number of days elapsed. Notwithstanding anything to the
contrary in this Article VII, any Losses finally determined to be payable to the
Purchaser under Section 7.02 shall be satisfied by payment from the Escrow
Amount in accordance with the Escrow Agreement until the Escrow Amount has been
exhausted. Any Losses finally determined to be payable to the Purchaser under
Section 7.02 in excess of the Escrow Amount shall be paid by the Vendor Parties,
as Indemnifying Party, in accordance with this Section 7.06. The Vendor Parties
shall promptly take such steps and execute such directions and documents to the
Escrow Agent as may be required in order to provide for the timely release of
the Escrow Amount to satisfy payments to the Purchaser as set out in this
Section 7.06.

Section 7.07        Tax Treatment of Indemnification Payments.

All indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law. For greater certainty, any such decrease or increase
of the Purchase Price will be allocated among the Purchased Assets to which such
payment by the Vendor or the Purchaser, respectively, can reasonably be
considered to relate or if such payment does not reasonably relate to a
particular Purchased Asset(s), such decrease or increase will be allocated to
the goodwill of the Business. If any payment made by the Vendor Parties or the
Purchaser pursuant to this Article VII is deemed by the HST/GST Act to include
HST/GST or is deemed by any applicable provincial or territorial legislation to
include a similar value added or multi-staged tax, the amount of such payment
shall be increased accordingly.

Section 7.08        Effect of Investigation.

The representations, warranties and covenants of the Indemnifying Party, and the
Indemnified Party’s right to indemnification with respect thereto, shall not be
affected or deemed waived by reason of any investigation made by or on behalf of
the Indemnified Party (including by any of its Representatives) or by reason of
the fact that the Indemnified Party or any of its Representatives knew or should
have known that any such representation or warranty is, was or might be
inaccurate.

 

48



--------------------------------------------------------------------------------

Section 7.09        Exclusive Remedies.

Subject to Section 6.04 and Section 8.11, the parties acknowledge and agree that
their sole and exclusive remedy with respect to any and all claims (other than
claims arising from fraud, criminal activity or wilful misconduct on the part of
a party hereto in connection with the transactions contemplated by this
Agreement) for any breach of any representation, warranty, covenant, agreement
or obligation set forth herein or otherwise relating to the subject matter of
this Agreement, shall be under the indemnification provisions set forth in this
Article VII. In furtherance of the foregoing, each party hereby waives, to the
fullest extent permitted under Law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other parties hereto and their Affiliates and
each of their respective Representatives arising under or based upon any Law,
except under the indemnification provisions set forth in this Article VII.
Nothing in this Section 7.09 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled or to seek any remedy
on account of any party’s fraudulent, criminal or wilful misconduct.

Section 7.10        One Recovery.

Notwithstanding anything in this Agreement to the contrary, no Person shall be
entitled to any duplicative payment or recovery under this Agreement.

Section 7.11        Duty to Mitigate.

Each party shall use commercially reasonable efforts to mitigate any loss which
it may suffer or incur by reason of the breach by the other party of any of its
representations, warranties or covenants under this Agreement, provided that no
party shall be required to incur any costs or to institute any legal proceedings
in making such efforts.

ARTICLE VIII

MISCELLANEOUS

Section 8.01        Expenses.

Except as otherwise expressly provided herein, all costs and expenses, including
fees and disbursements of counsel, financial advisors and accountants, incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the party incurring such costs and expenses, whether or not the
Closing shall have occurred.

Section 8.02        Notices.

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient or (d) on the 3rd day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 8.02):

 

49



--------------------------------------------------------------------------------

 

If to Vendor or Principal:   

183 Wellington Street West, Suite 3604

Toronto, Ontario, Canada M5V 0A1

   E-mail:    juan@sotawall.com    Attention:    Juan A. Speck with a copy to:
  

Stikeman Elliott LLP

5300 Commerce Court West

199 Bay Street

Toronto ON M5L 1B9

   E-mail:    ssutcliffe@stikeman.com    Attention:    Stewart Sutcliffe If to
Purchaser:   

c/o Apogee Enterprises, Inc.

4400 West 78th Street

Suite 520

Minneapolis, MN 55435

USA

   E-mail:    jporter@apog.com    Attention:    Chief Financial Officer with a
copy to:   

Cassels Brock & Blackwell LLP

2100 Scotia Plaza

40 King Street West

Toronto, Ontario, Canada

M5H 3C2

   E-mail:    lwoolford@casselsbrock.com    Attention:    Luke Woolford with a
copy to:   

c/o Apogee Enterprises, Inc.

4400 West 78th Street

Suite 520

Minneapolis, MN 55435

USA

   E-mail:    pbeithon@apog.com    Attention:    Patricia A. Beithon, General
Counsel and Secretary

Section 8.03        Interpretation.

For purposes of this Agreement: (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. Unless
the context otherwise requires, references herein: (x) to Articles, Sections and
Disclosure Schedules mean the Articles and Sections of, and Disclosure Schedules
attached to, this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the

 

50



--------------------------------------------------------------------------------

extent permitted by the provisions thereof; and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Disclosure Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein. Except as otherwise expressly provided
in this Agreement, all dollar amounts referred to in this Agreement are stated
in Canadian Dollars.

Section 8.04        Headings.

The headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.

Section 8.05        Severability.

If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.

Section 8.06        Entire Agreement.

This Agreement and the other Transaction Documents constitute the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein and therein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in the other Transaction Documents and
Disclosure Schedules (other than an exception expressly set forth as such in the
Disclosure Schedules), the statements in the body of this Agreement will
control.

Section 8.07        Successors and Assigns.

This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
party may assign its rights or obligations hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed; provided that, before the Closing Date, Purchaser may, without the
prior written consent of the Vendor Parties, assign all or any portion of its
rights under this Agreement to one or more of its direct or indirect wholly
owned subsidiaries. No assignment shall relieve the assigning party of any of
its obligations hereunder.

Section 8.08        No Third-party Beneficiaries.

Except as provided in Article VII, this Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 8.09        Amendment and Modification; Waiver.

This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and

 

51



--------------------------------------------------------------------------------

whether occurring before or after that waiver. No failure to exercise, or delay
in exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 8.10        Governing Law; Forum; Choice of Language.

 

  (a) This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein. The parties expressly exclude the application of the International Sale
of Goods Act (Ontario) and the United Nations Convention on Contracts for the
International Sale of Goods to this Agreement.

 

  (b) Any action or proceeding arising out of or based upon this Agreement, the
other Transaction Documents or the transactions contemplated hereby or thereby
may be brought in the courts of Province of Ontario, and each party irrevocably
submits and agrees to attorn to the exclusive jurisdiction of such courts in any
such action or proceeding. The parties irrevocably and unconditionally waive any
objection to the venue of any action or proceeding in such courts and
irrevocably waive and agree not to plead in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum.

 

  (c) The parties confirm that it is their express wish that this Agreement, as
well as any other documents relating to this Agreement, including notices,
schedules and authorizations, have been and shall be drawn in the English
language only. Les parties aux présentes confirment leur volenté expresse que
cette convention, de même que tous les documents s’y rattachant, y compris tous
avis, annexes et autorisations s’y rattachant, soient rédigés en langue anglaise
seulement.

Section 8.11        Specific Performance.

The parties agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity.

Section 8.12        Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

    SOTAWALL INC.     By:  

/s/ Juan A. Speck

    Name:   Juan A. Speck     Title:   President and Secretary     WPP
ACQUISITION CORPORATION     By:  

/s/ Gary R. Johnson

    Name:   Gary R. Johnson     Title:   Treasurer     LOGO [g299657dsp056.jpg]
      /s/ Jim Dol      

/s/ Juan A. Speck

JUAN A. SPECK

 

  Witness signature

     

  Name:

  (please print)

 

Jim Dol

        Address:  

92 Autumn Circle

Limehouse, ON

L0P 1H0

     

[Signature Page to Asset Purchase Agreement]